                                          Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 1 of 47




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     ADNAN NIJMEDDIN,                                  Case No. 18-cv-05588-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PETITION FOR
                                   9             v.                                        WRIT OF HABEAS CORPUS
                                  10     JOE LIZARRAGA,                                    [Re: ECF 1]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                              Petitioner Adnan Nijmeddin is currently in the custody of Joe Lizarraga, acting warden at
                                  13

                                  14   Mule Creek State Prison in Ione, California. On November 20, 2014, a jury convicted Nijmeddin of

                                  15   second-degree murder (Cal. Penal Code § 187) and found true that during the commission of the

                                  16   murder Petitioner personally used a deadly and dangerous weapon (§ 12022(b)). Petition at 3-4,
                                  17
                                       ECF 1; Response at 1, ECF 14; ECF 14, Exh. A at 898-907; ECF 14, Exh. B at 2103-06; ECF 15,
                                  18
                                       Exh. G at 7-8. The jury also convicted Nijmeddin of attempted voluntary manslaughter (§§ 664,
                                  19
                                       192(a)) and again found true that during the commission of the crime Petitioner personally used a
                                  20
                                       deadly and dangerous weapon (§ 12022(b)). Id. Finally, the jury convicted Petitioner of assault with
                                  21

                                  22   a deadly weapon (§ 245(a)). Id.

                                  23          On January 22, 2015, the trial court sentenced Petitioner to an indeterminate term of fifteen
                                  24   years for second degree murder, to be served concurrently with a determinate term of one year for
                                  25
                                       the use of a deadly and dangerous weapon during his commission of the murder, one year for
                                  26
                                       attempted voluntary manslaughter, and four months for use of a deadly and dangerous weapon
                                  27
                                       during the commission of attempted voluntary manslaughter. Petition at 4; Response at 2. Nijmeddin
                                  28
                                          Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 2 of 47




                                       has since unsuccessfully pursued direct review in California state court including issues 2-6 set forth
                                   1

                                   2   in this Petition. ECF 15, Exh. C (Opening Brief), Exh. G (Court of Appeal Opinion), Exh. L

                                   3   (California Supreme Court Order Denying Petition for Review). Nijmeddin also filed a Petition for

                                   4   Writ of Habeas Corpus in the California Court of Appeal covering issue 1 of this Petition. ECF 15,
                                   5
                                       Exh. F (Petition for Writ of Habeas Corpus). In his Petition, Nijmeddin alleged that trial counsel
                                   6
                                       was ineffective for failing to secure additional funding and issue a subpoena for expert Albert
                                   7
                                       Ferrari, whom counsel had already engaged as an expert witness for Petitioner. Id. at 14-18, 46-67.
                                   8
                                       Nijmeddin also renewed ineffective assistance claims he raised on direct appeal, and argued that
                                   9

                                  10   cumulative prejudice from the multiple acts of ineffective assistance required reversal of the

                                  11   judgment. Id. at 18-21, 68-92. The appellate court denied Nijmeddin’s Petition for Writ of Habeas
                                  12   Corpus, ECF 15, Exh. H (Court of Appeal Order Denying Petition for Writ of Habeas Corpus), and
Northern District of California
 United States District Court




                                  13
                                       the California Supreme Court denied Nijmeddin’s subsequent petition for review, ECF 15, Exh. M
                                  14
                                       (California Supreme Court Order Denying Petition for Review).
                                  15
                                               This matter now comes before the Court on a Petition for Writ of Habeas Corpus pursuant
                                  16

                                  17   to 28 U.S.C. § 2254(d). Having considered the parties’ submissions, the record in the case, and the

                                  18   applicable law, the Court DENIES the petition. The Court TERMINATES as moot the motion for

                                  19   oral argument at ECF 32.
                                  20      I.      BACKGROUND
                                  21
                                               The following facts, presumed to be correct under 28 U.S.C. § 2254(e), are excerpted from
                                  22
                                       the California Court of Appeal’s decision. See Brown v. Horell, 644 F.3d 969, 972 (9th Cir. 2011):
                                  23
                                                      B. Evidence Adduced at Trial
                                  24

                                  25                           [Petitioner] was represented by appointed counsel during a
                                                      jury trial in November 2014. The following evidence was adduced at
                                  26                  trial.

                                  27                  1.      Christopher Powser
                                  28
                                                              Christopher Powser testified that he was living in Chinatown
                                                                                        2
                                       Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 3 of 47




                                                in January 2012. According to Powser, Chinatown is “drug-infested”
                                   1            and characterized by drug-related violence, prostitution, and
                                   2            homelessness.
                                                         Powser was walking down Soledad Street in Chinatown late
                                   3            one afternoon in January 2012 when he observed [Petitioner] and
                                                Chino arguing about an EBT card. At the time, Powser was homeless
                                   4            and addicted to heroin and crack. He had used drugs about five hours
                                                earlier.
                                   5
                                                         Powser testified that [Petitioner] was sitting in his vehicle, a
                                   6            Ford Explorer, and Chino was on the sidewalk. [Petitioner] was irate;
                                                he threatened to hit Chino with his vehicle if he walked into the street.
                                   7            According to Powser, Rajah “came out of nowhere with [a] chair
                                                above his head and threw the chair at the vehicle,” breaking the
                                   8            windshield. Powser described Rajah as “a pretty good sized guy,”
                                                approximately 6 feet 1 inch tall and between 180 and 200
                                   9
                                                “something” pounds. After the chair hit the windshield, [Petitioner]
                                  10            reversed his vehicle “really fast,” angled it towards the sidewalk, and
                                                drove up onto the sidewalk “at a high rate of speed” in the direction
                                  11            of Chino, Rajah, and Powser. Powser testified he and Chino would
                                                have been hit had they not moved out of the way. The Ford Explorer
                                  12            hit a shopping cart and a building and may have clipped Rajah’s leg.
Northern District of California
 United States District Court




                                                [Petitioner] reversed off the sidewalk, drove North towards Lake
                                  13
                                                Street for about 10 feet, and turned around using a three-point turn in
                                  14            order to follow Rajah, who was running south towards Market Way.
                                                Rajah ran into a lot on the corner of Market and Soledad. [Petitioner]
                                  15            followed him into the lot, chasing him at a distance of eight or nine
                                                feet. Rajah tripped and fell and [Petitioner] ran over him.
                                  16                     Powser was unsure how the Ford Explorer’s passenger side
                                  17            view mirror became detached. He did not see anything thrown at the
                                                Ford Explorer other than the chair.
                                  18
                                                2.     John Henry Thomas
                                  19
                                                        John Henry Thomas testified that, on the day of Rajah’s death,
                                  20            he and Rajah were walking together on Soledad Street. Thomas
                                  21            observed two of his friends, [Petitioner] and Chino, arguing loudly.
                                                He heard Chino tell [Petitioner] to get out of his vehicle, to which
                                  22            [Petitioner] responded “stand in front of the car.” Thomas took
                                                [Petitioner]’s statement to mean “stand in front of the car [and] I’ll
                                  23            run you over.” Rajah told Thomas “I’m not going to let him talk to
                                                my friend like that.” Rajah then picked up a chair that was sitting on
                                  24            the sidewalk and threw it at [Petitioner]’s vehicle. The windshield did
                                  25            not break according to Thomas. [Petitioner] reversed the vehicle and
                                                then “jumped the curb and went after [Rajah] and Chino with the
                                  26            vehicle.” [Petitioner] then reversed off the sidewalk and followed
                                                Chino and Rajah, who ran to a dirt lot on the other side of the street.
                                  27            Thomas’s view of the lot was obstructed, but he heard what sounded
                                                like a vehicle hitting a person. When [Petitioner]’s vehicle came back
                                  28
                                                into view, Thomas observed [Petitioner] stop the vehicle, look back
                                                                                    3
                                       Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 4 of 47




                                                in Rajah’s direction, and then drive away.
                                   1                    Thomas, then a drug user, had smoked cocaine about an hour
                                   2            prior to the incident.

                                   3            3.      Glenda Crawford

                                   4                     Glenda Crawford testified that she was present when Rajah
                                                was killed. Prior to Rajah’s death, she was sitting in a chair across the
                                   5
                                                street from where [Petitioner] and Chino were arguing about an EBT
                                   6            card. Others joined the fight until [Petitioner] was arguing with
                                                “[q]uite a few people,” including Rajah and “a girl they called Killer.”
                                   7            Crawford saw a “crowd” of 15 to 20 people standing in front of
                                                [Petitioner]’s vehicle and heard [Petitioner] tell them “I’m going to
                                   8            run you over in front of my truck.” She saw Rajah throw a crate and
                                                a chair, which hit [Petitioner]’s vehicle. Others threw bottles and
                                   9
                                                crates at [Petitioner]’s vehicle. [Petitioner] reversed his vehicle and
                                  10            then drove up onto the sidewalk, in what Crawford saw as an attempt
                                                to scare the crowd. [Petitioner] then reversed off the sidewalk and
                                  11            chased Rajah in his vehicle. Rajah ran into the dirt lot. [Petitioner]’s
                                                vehicle was “maybe five feet behind” Rajah; it was “right on him,”
                                  12            “so close.” Rajah tripped over a curb, fell, and [Petitioner] ran over
Northern District of California
 United States District Court




                                                him. As Rajah tried to get up, [Petitioner] backed over him. The
                                  13
                                                vehicle drove forward again with Rajah dragging underneath.
                                  14                     Crawford testified she had used heroin early in the morning
                                                the day of the incident.
                                  15
                                                4.      Darrell Lamb
                                  16

                                  17                     Darrell Lamb, another eyewitness, testified that he was sitting
                                                in a chair on Soledad Street when he observed a fight between Chino
                                  18            and [Petitioner]. [Petitioner] told Chino to get “out here on the street
                                                and I’ll run you over.” Rajah threw a chair at [Petitioner]’s vehicle,
                                  19            breaking the windshield. Lamb did not observe anyone else throw
                                                objects at [Petitioner]’s vehicle. [Petitioner] drove up onto the
                                  20            sidewalk, hitting Rajah with the side view mirror, breaking it off.
                                  21            Chino jumped out of the way or he would have been hit too. The
                                                vehicle hit two shopping carts as well but not the building. Rajah ran
                                  22            across the street to the dirt lot. [Petitioner] followed him in his vehicle.
                                                [Petitioner] was about 15 feet behind Rajah and gaining on him. Rajah
                                  23            fell to the ground and [Petitioner] ran over him.
                                  24            5.      [Petitioner]’s Arrest
                                  25
                                                    Officers followed a trail of oil or other automotive fluid from the
                                  26            scene to [Petitioner]’s Ford Explorer, which they found parked in a
                                                lot behind an automotive shop. An employee of the automotive shop
                                  27            testified that [Petitioner] drove to the back of the shop, parked, and,
                                                as he passed by, asked if they could look at the vehicle because it was
                                  28
                                                making “a bad noise.” [Petitioner] seemed to be in a hurry.
                                                                                    4
                                       Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 5 of 47




                                                    Officers determined that [Petitioner] was in the building next door
                                   1            to the automotive shop. Using a PA system on a police car, they called
                                   2            for [Petitioner] to come out of the building for 23 minutes. Eventually,
                                                [Petitioner] came out and was taken into custody
                                   3
                                                6.      Michael Rivera
                                   4
                                                        Michael Rivera, a detective with the Salinas Police
                                   5
                                                Department, testified that he interviewed [Petitioner] on the evening
                                   6            of January 17, 2012. A recording of that interview was played for the
                                                jury.
                                   7                    During the interview, [Petitioner] explained that he made
                                                money by giving rides in his car to people in Chinatown. He claimed
                                   8            that earlier that day he drove into the dirt lot to “make a deal” with
                                                Rajah and Chino, but instead the men had robbed him of his EBT card
                                   9
                                                and his pills and threw objects at his vehicle. [Petitioner] told Rivera
                                  10            that Rajah had broken his windshield with a chair and pulled off the
                                                vehicle’s passenger side mirror. [Petitioner] denied hitting anyone
                                  11            with his vehicle.
                                  12            7.      Additional Prosecution Evidence
Northern District of California
 United States District Court




                                  13
                                                        A hatchet was recovered from underneath the driver’s side
                                  14            floor mat of [Petitioner]’s vehicle.
                                                        Anthony William McFarland, an accident investigator with
                                  15            the California Highway Patrol, inspected [Petitioner’s] vehicle, a
                                                1996 green Ford Explorer, after the incident. The purpose of his
                                  16            inspection was to identify any mechanical conditions that might have
                                  17            contributed to the incident. He found none.

                                  18            8.      [Petitioner]

                                  19                    [Petitioner] testified in his own defense. He said that in
                                                January 2012 he weighed 157 pounds. He was living near Chinatown
                                  20            in Salinas and he went there most days. He had cultivated a persona
                                  21            in Chinatown of “Crazy Ed.” He did not want to be viewed as a nice
                                                guy because “If you’re a nice guy, they’ll just take your stuff or they’ll
                                  22            run you off.”
                                                        On the day of the incident, [Petitioner] was driving down
                                  23            Soledad Street when he saw Chino. [Petitioner] had accidentally
                                                given Chino his EBT card, so he stopped and asked Chino to return it
                                  24            “[f]or the umpteenth time.” As he had in the past, Chino refused and
                                  25            challenged [Petitioner] to a fight. While Chino and [Petitioner] were
                                                arguing, Rajah walked up and threw a chair at [Petitioner]’s
                                  26            windshield, which broke as a result of the impact. Rajah then pulled
                                                the side view mirror off the vehicle and threw it at the windshield. In
                                  27            [Petitioner]’s view, Rajah was trying to get him out of his vehicle so
                                                Rajah could “beat the crap out of” him.
                                  28
                                                        [Petitioner] testified that people across the street were
                                                                                    5
                                          Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 6 of 47




                                                       throwing bottles at the vehicle as well. [Petitioner] “panicked.” He
                                   1                   tried to put his car in reverse but, because he had been in neutral and
                                   2                   not park, he put it in drive and lurched forward onto the sidewalk.
                                                       After realizing his mistake, he reversed. By this time, Chino and
                                   3                   Rajah had gone to the other side of the street. They were standing in
                                                       the driveway to the dirt lot with two or three other people. Everyone
                                   4                   in the group was throwing objects at [Petitioner]’s vehicle. A girl
                                                       named Killer said “Get him Billy” to Rajah. [Petitioner] was “panic
                                   5
                                                       stricken”; he urinated in his pants and lost his sense of hearing.
                                   6                            [Petitioner] “decided” to drive towards the crowd “to scatter
                                                       them” because if he just left Chinatown he “would never be able to
                                   7                   go back there.” Or if he did go back, he would be “easy prey for
                                                       anybody because [he] got run out of Chinatown.” [Petitioner] testified
                                   8                   that he “probably should have just went straight down Soledad Street
                                                       and went home,” but he “wasn’t thinking.” He knew that if the “mob”
                                   9
                                                       “got a hold of” him, “that was going to be the end of” him. [Petitioner]
                                  10                   made a three-point turn and “accelerated quickly” towards the lot. At
                                                       one point, he was 10 feet behind Rajah. [Petitioner] testified his vision
                                  11                   was obscured by the setting sun, cracks in his windshield, dirt on his
                                                       vehicle, and the fact that he was wearing an old pair of glasses with
                                  12                   an out of date prescription. He lost sight of Rajah. He could not find
Northern District of California
 United States District Court




                                                       the exit so he hopped the curb and drove away towards home. He was
                                  13
                                                       not aware he hit anything.
                                  14                            When [Petitioner] came to a stop sign, he noticed steam
                                                       coming out of his vehicle and heard it making a strange noise. He
                                  15                   parked his vehicle at an auto body shop next to where he lived and
                                                       asked them to look at it. He was in a hurry because he had wet his
                                  16                   pants.
                                  17                            [Petitioner] then went home, which at that time was another
                                                       auto body shop. He rented the corner of a room, which the owner used
                                  18                   to use to play music with his friends. The room housed musical
                                                       instruments and was sound proofed. Accordingly, he never heard the
                                  19                   police calling to him. He learned they were outside when a friend
                                                       called to inform him of that fact. [Petitioner] called 911 to inform the
                                  20                   police that he was coming out, which he did.
                                  21                            [Petitioner] admitted that he lied to Detective Rivera on the
                                                       night of the incident when he said that Chino and Rajah had robbed
                                  22                   him.

                                  23
                                       ECF 15-4, Exh. G at 2-7.
                                  24
                                          II.      LEGAL STANDARD
                                  25

                                  26            A federal court may entertain a habeas petition from a state prisoner “only on the ground

                                  27   that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

                                  28   U.S.C. § 2254(a). Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a district
                                                                                          6
                                          Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 7 of 47




                                       court may not grant habeas relief unless the state court’s adjudication of the claim “(1) resulted in a
                                   1

                                   2   decision that was contrary to, or involved an unreasonable application of, clearly established Federal

                                   3   law, as determined by the Supreme Court of the United States; or (2) resulted in a decision that was

                                   4   based on an unreasonable determination of the facts in light of the evidence presented in the State
                                   5
                                       court proceeding.” Id. § 2254(d); see Williams v. Taylor, 529 U.S. 362, 412 (2000). In addition, the
                                   6
                                       federal habeas court must presume correct any determination of a factual issue made by a state court
                                   7
                                       unless the petitioner rebuts the presumption of correctness by clear and convincing evidence. 28
                                   8
                                       U.S.C. § 2254(e)(1); Kirkpatrick v. Chappell, 926 F.3d 1157, 1170 (9th Cir. 2019). When there is
                                   9

                                  10   no reasoned opinion from the highest state court to consider the petitioner’s claims, the court looks

                                  11   to the last reasoned opinion of the highest court to analyze whether the state judgment was erroneous
                                  12   under the standard of § 2254(d). Ylst v. Nunnemaker, 501 U.S. 797, 801– 06 (1991).
Northern District of California
 United States District Court




                                  13
                                              The U.S. Supreme Court has made clear that § 2254(d)(1) consists of two distinct clauses.
                                  14
                                       “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court arrives
                                  15
                                       at a conclusion opposite to that reached by [the U.S. Supreme Court] on a question of law or if the
                                  16

                                  17   state court decides a case differently than th[e] Court has on a set of materially indistinguishable

                                  18   facts.” Williams, 529 U.S. at 412–13. “Under the ‘unreasonable application’ clause, a federal habeas

                                  19   court may grant the writ if the state court identifies the correct governing legal principle from this
                                  20   Court’s decisions but unreasonably applies that principle to the facts of the prisoner's case.”
                                  21
                                       Williams, 529 U.S. at 413. It is important, however, that a federal court not issue the writ “simply
                                  22
                                       because that court concludes in its independent judgment that the relevant state-court decision
                                  23
                                       applied clearly established federal law erroneously or incorrectly.” Id. at 411. The pertinent question
                                  24

                                  25   is whether the state court’s application of clearly established federal law was “objectively

                                  26   unreasonable.” Id. at 409.

                                  27          For the purposes of both clauses, “clearly established Federal law” consists of Supreme
                                  28
                                       Court holdings (not dicta) existing at the time of the relevant state court decision, because only the
                                                                                          7
                                          Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 8 of 47




                                       Supreme Court’s holdings are binding on the state courts. See Williams, 529 U.S. at 412. Circuit law
                                   1

                                   2   may nevertheless be “persuasive authority” for purposes of determining whether a state court

                                   3   decision is an unreasonable application of Supreme Court precedent. Clark v. Murphy, 331 F.3d

                                   4   1062, 1069 (9th Cir. 2003), overruled on other grounds by Lockyer v. Andrade, 538 U.S. 63 (2003).
                                   5
                                                  As apparent from the foregoing, the AEDPA sets forth a highly deferential standard for
                                   6
                                       evaluating state court rulings: It requires a state prisoner to “show that the state court’s ruling on the
                                   7
                                       claim being presented in federal court was so lacking in justification that there was an error well
                                   8
                                       understood and comprehended in existing law beyond any possibility for fair-minded
                                   9

                                  10   disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

                                  11              Moreover, even if a petitioner establishes a constitutional violation under the relevant
                                  12   standard, that is only the first hurdle the petitioner must clear. “[H]abeas petitioners ‘are not entitled
Northern District of California
 United States District Court




                                  13
                                       to habeas relief based on trial error unless they can establish that it resulted in ‘actual prejudice.’”
                                  14
                                       Davis v. Ayala, 135 S. Ct. 2187, 2197 (2015) (quoting Brecht v. Abrahamson, 507 U.S. 619, 637
                                  15
                                       (1993)). “Under this test, relief is proper only if the federal court has grave doubt about whether a
                                  16

                                  17   trial error of federal law had substantial and injurious effect or influence in determining the jury’s

                                  18   verdict.” Id. at 2197–98 (internal quotations omitted).

                                  19              With these principles in mind regarding the standard and limited scope of review in which
                                  20   this Court may engage in federal habeas proceedings, the Court addresses Petitioner’s claims.
                                  21
                                           III.      DISCUSSION
                                  22
                                           Nijmeddin asserts the following claims for relief:
                                  23
                                                         1.      Petitioner was deprived of his Sixth Amendment right to
                                  24                     effective assistance of counsel based on defense counsel’s failure to
                                  25                     present testimony of an accident reconstruction expert.

                                  26                     2.      Petitioner was deprived of his Sixth and Fourteenth
                                                         Amendment rights when the trial court failed to sua sponte instruct
                                  27                     the jury on self-defense.
                                  28
                                                                                           8
                                          Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 9 of 47




                                                      3.      Petitioner was deprived of his Sixth and Fourteenth
                                   1                  Amendment rights when the trial court failed to sua sponte instruct
                                   2                  the jury on imperfect self-defense voluntary manslaughter as a lesser
                                                      included offense.
                                   3
                                                      4.      Petitioner was deprived of his Sixth and Fourteenth
                                   4                  Amendment rights when the trial court erred in excluding evidence
                                                      that a victim had cocaine in his blood and defense counsel was
                                   5
                                                      ineffective in failing to obtain a ruling on the admissibility of this
                                   6                  evidence

                                   7                  5.     Petitioner was deprived of his Fourteenth Amendment due
                                                      process rights when the trial court admitted evidence of a
                                   8                  photograph of an axe found by police in Petitioner’s car when there
                                                      was no indication Petitioner used or threatened to use the axe.
                                   9

                                  10                  6.      Defense counsel was ineffective in failing to request a
                                                      limiting instruction that the axe found in Petitioner’s car could not
                                  11                  be used to show bad character or a propensity to use weapons.
                                  12                  7.     Petitioner was deprived of his constitutional right to due
Northern District of California
 United States District Court




                                                      process by the cumulative effect of the above errors.
                                  13

                                  14
                                              The Court addresses the claims seriatim. As to each, the Court considers whether there has
                                  15
                                       been a constitutional violation and if so, whether any error was prejudicial.
                                  16
                                                  A. Ineffective Assistant of Counsel: Testimony of Accident Reconstruction
                                  17                 Witness
                                  18
                                              Petitioner contends that he was deprived of his Sixth Amendment right to effective assistance
                                  19
                                       of counsel at trial because his counsel failed to secure and present testimony from his “star witness,”
                                  20
                                       accident reconstruction expert Albert Ferrari. Petition at 16-43. According to Petitioner, Ferrari
                                  21

                                  22   “would have substantially corroborated [P]etitioner’s trial testimony that his killing of victim Billy

                                  23   Rajah (‘Rajah’) by striking him with his vehicle was accidental.” Id. at 16. Ferrari was expected to

                                  24   testify that the evidence was inconclusive as to whether Nijmeddin intended to strike Rajah and that
                                  25   it was “probable that Rajah unexpectedly stumbled and fell as he ran.” Id. at 16-17; see also id. at
                                  26
                                       20-23. Petitioner further argues that at the time of trial, defense counsel had not only already retained
                                  27
                                       Ferrari with court-appointed funds, but that the trial court had ruled Ferrari could testify. Id. at 22.
                                  28
                                                                                          9
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 10 of 47




                                              To garner relief on a claim of ineffective assistance of counsel a defendant must show both
                                   1

                                   2   that his or her attorney provided deficient performance, and that prejudice ensued as a result.

                                   3   Strickland v. Washington, 466 U.S. at 687-96. To establish deficient performance, the defendant

                                   4   must show that “counsel’s representation fell below an objective standard of reasonableness.” Id. at
                                   5
                                       688. A court considering a claim of ineffective assistance must apply a “strong presumption” that
                                   6
                                       counsel’s representation fell within the “wide range” of reasonable professional assistance. Id. at
                                   7
                                       689. In other words, in evaluating allegations of deficient performance the reviewing court’s
                                   8
                                       scrutiny of counsel’s actions or omissions is highly deferential. Id. “A fair assessment of attorney
                                   9

                                  10   performance requires that every effort be made to eliminate the distorting effect of hindsight, to

                                  11   reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from
                                  12   counsel’s perspective at the time.” Id. The defendant’s burden is to show that counsel made errors
Northern District of California
 United States District Court




                                  13
                                       so serious that he or she was not functioning as the counsel guaranteed by the Sixth Amendment.
                                  14
                                       Id. at 687. The issue is not what the best lawyer would have done, or even what a majority of good
                                  15
                                       lawyers would have done, but whether some reasonable lawyer could have acted in the challenged
                                  16

                                  17   manner when facing the same circumstances as counsel in the present case. Coleman v. Calderon,

                                  18   150 F.3d 1105, 1113 (9th Cir. 1998), cert. granted, judgment rev'd on other grounds, Calderon v.

                                  19   Coleman, 525 U.S. 141 (1998). The inquiry into counsel’s performance is “extremely limited.” Id.
                                  20          Additionally, under AEDPA, “[t]he pivotal question is whether the state court’s application
                                  21
                                       of the Strickland standard was unreasonable. This is different from asking whether defense counsel’s
                                  22
                                       performance fell below Strickland’s standard. . . . A state court must be granted a deference and
                                  23
                                       latitude that are not in operation when the case involves review under the Strickland standard itself.”
                                  24

                                  25   Harrington, 562 U.S. at 101. Thus, a federal habeas court must use “a ‘doubly deferential’ standard

                                  26   of review that gives both the state court and the defense attorney the benefit of the doubt.” Burt v.

                                  27   Titlow, 571 U.S. 12, 15 (2013).
                                  28
                                              Petitioner did not raise this argument on direct appeal. ECF 15, Exh. C at 78-85 (arguing
                                                                                       10
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 11 of 47




                                       that the Court’s failure to appoint independent counsel deprived Petitioner of Sixth Amendment
                                   1

                                   2   rights). The Court of Appeal thus did not consider this issue in its well-reasoned decision affirming

                                   3   the trial court. See generally ECF 15, Exh. G. Petitioner did, however, raise the argument in his

                                   4   later-filed state habeas petition. ECF 15, Exh. F at 46-67. The California Court of Appeal denied
                                   5
                                       Petitioner’s habeas petition without comment. ECF 15, Exh. H. Petitioner subsequently filed a
                                   6
                                       petition for review in the California Supreme Court, arguing that he had stated a prima facie case
                                   7
                                       for habeas relief because Defense Counsel Rutledge’s “failure to secure a response to his funding
                                   8
                                       request” and his failure thereafter “to subpoena expert witness Ferrari upon receiving no response
                                   9

                                  10   to his funding request” constituted ineffective assistance of counsel. ECF 15, Exh. J at 19-36; see

                                  11   also Response at 2-3 (explaining procedural history). The California Supreme Court denied the
                                  12   review petition without comment. ECF 15, Exh. M. This Court “must determine what arguments or
Northern District of California
 United States District Court




                                  13
                                       theories supported or, . . . could have supported” the California Supreme Court’s decision rejecting
                                  14
                                       the claim. Harrington, 562 U.S. at 102.
                                  15
                                              Applying this standard, the Court concludes that the California Supreme Court reasonably
                                  16

                                  17   applied Strickland in rejecting Petitioner’s present ineffective assistance claim. See 28 U.S.C. §

                                  18   2254(d)(1) (habeas relief appropriate where a state court adjudication “resulted in a decision that

                                  19   was contrary to, or involved an unreasonable application of, clearly established Federal law, as
                                  20   determined by the Supreme Court of the United States”). The California Supreme Court could have
                                  21
                                       reasonably concluded that Petitioner failed to establish that Defense Counsel Rutledge’s failure to
                                  22
                                       secure and present Ferrari’s expert testimony fell below prevailing standards of reasonable attorney
                                  23
                                       performance. Harrington, 562 U.S. at 111 (“[I]t would have been reasonable to find that Richter
                                  24

                                  25   had not shown his attorney was deficient under Strickland.”).

                                  26          Several arguments and theories could have supported the California Supreme Court’s

                                  27   conclusion. Harrington, 562 U.S. at 102. In deciding whether to hire an expert, counsel is entitled
                                  28
                                       to take into consideration whether he is likely to obtain funding from the trial court. Murtishaw v.
                                                                                        11
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 12 of 47




                                       Woodford, 255 F.3d 926, 946, 948 (9th Cir. 2001) (“Nor was Faulkner constitutionally deficient for
                                   1

                                   2   failing to obtain a confidential PCP expert. As discussed earlier, Faulkner was under the reasonable

                                   3   impression that the court was unwilling to provide additional funding for confidential experts.”);

                                   4   see also Strickland, 466 U.S. at 681 ([T]he performance inquiry must be whether counsel's
                                   5
                                       assistance was reasonable considering all the circumstances.”). “[I]it is not necessarily ineffective
                                   6
                                       to tailor one’s investigations to limitations of time and money.” Runningeagle v. Ryan, 825 F.3d
                                   7
                                       970, 983 (9th Cir. 2016).
                                   8
                                              In his petition to the state court, Nijmeddin included a declaration from Defense Counsel
                                   9

                                  10   Rutledge. See ECF 15, Exh. F at 96-98. In this declaration, Defense Counsel Rutledge stated

                                  11                  [A]t least one month prior to trial, my office requested funds from the
                                                      Alternate Defender’s Office, to compensate Mr. Ferrari for his trial
                                  12                  testimony. Prior to trial, Mr. Ferrari’s costs for investigating the facts
Northern District of California
 United States District Court




                                                      had run approximately double of the contract rate. The Alternate
                                  13
                                                      Defender’s Office paid for these investigation costs. However, when
                                  14                  my office requested additional funding for Mr. Ferrari’s testimony at
                                                      trial, we never received an answer. My investigator made several
                                  15                  requests to determine if we would receive approval for Mr. Ferrari’s
                                                      trial testimony, but the Alternate Defender’s Office never responded
                                  16                  to our request for trial funds.
                                  17
                                                      I did not subpoena Mr. Ferrari to testify on behalf of Mr. Nijmeddin
                                  18                  at trial because I believe that there were no funds to pay for Mr.
                                                      Ferrari’s trial testimony.
                                  19
                                       Id. at 97. Petitioner also submitted the declaration of Frank Dice, Chief of the Alternate Defender’s
                                  20

                                  21   Office (“ADO”). Id. at 100-101. In his declaration, Dice states that he was “sure that the written

                                  22   request in the Nijmeddin case was sent to my office. It is clear that I never acted on the request. . .

                                  23   Mr. Rutledge did not talk to me personally about the request; however, it is clear my office did not
                                  24   process the paperwork . . . I respect Mr. Rutledge, but he did not call me.” Id. at 101. Finally,
                                  25
                                       Petitioner submitted the declaration of Ferrari himself. ECF 15, Exh. F at 103. Ferrari declared that
                                  26
                                       Defense Counsel Rutledge had told him prior to trial that his testimony was crucial to the case.
                                  27
                                       Ferrari also declared that he was told that that funding for trial testimony was denied.
                                  28
                                                                                         12
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 13 of 47




                                       Id. Ferrari lastly declared: “If I had been subpoenaed to trial, I would have appeared and testified
                                   1

                                   2   consistently with the findings and conclusions I set forth in my report. I would, however, have billed

                                   3   for the time and expenses incurred by my testimony, and I would have expected to be paid after the

                                   4   fact.” Id.
                                   5
                                               Considering all relevant circumstances, it was rational for the state court to determine that
                                   6
                                       Defense Counsel Rutledge’s assistance did not fall below an objective standard of reasonableness.
                                   7
                                       See Strickland, 466 U.S. at 688. In particular, the California Supreme Court could have determined
                                   8
                                       that it was reasonable for Defense Counsel Rutledge to conclude that requested additional funding
                                   9

                                  10   would not be forthcoming. Id. at 688. The state court could have rested this conclusion on the fact

                                  11   that (1) Ferrari’s costs for investigating the case had run approximately double of the contract rate,
                                  12   (2) the ADO never responded to Defense Counsel Rutledge’s request for additional funding for
Northern District of California
 United States District Court




                                  13
                                       Ferrari’s trial testimony, and (3) Defense Counsel Rutledge’s investigator followed up with the
                                  14
                                       ADO several times about the request to no avail. See ECF 15, Exh. F at 96-98. While Strickland’s
                                  15
                                       requirements are far from trivial, they do not allow a court to prescribe what a lawyer should have
                                  16

                                  17   ideally done. See id. at 689 (“Judicial scrutiny of counsel's performance must be highly deferential.

                                  18   It is all too tempting for a defendant to second-guess counsel's assistance after conviction or adverse

                                  19   sentence, and it is all too easy for a court, examining counsel's defense after it has proved
                                  20   unsuccessful, to conclude that a particular act or omission of counsel was unreasonable.”); Padilla
                                  21
                                       v. Kentucky, 559 U.S. 356, 371 (2010) (“Surmounting Strickland's high bar is never an easy task.”).
                                  22
                                               Nijmeddin’s petition fails to alter this conclusion. As an initial matter, the Court highlights
                                  23
                                       that Petitioner points to various choices made by Defense Counsel Rutledge and argues that no
                                  24

                                  25   reasonably prudent lawyer would have made such a choice. See, e.g., Petition at 27 (“If an ordinarily

                                  26   prudent lawyer were faced with the possibility that his or her star expert witness could not be

                                  27   compensated for trial testimony, that prudent lawyer would have investigated . . .”). But that is not
                                  28   the applicable standard of review: “[t]he pivotal question is whether the state court’s application of
                                                                                         13
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 14 of 47




                                       the Strickland standard was unreasonable. This is different from asking whether defense counsel’s
                                   1

                                   2   performance fell below Strickland’s standard.” Harrington, 562 U.S. at 101.

                                   3          Nijmeddin also points to Hinton v. Alabama, 571 U.S. 263 (2014) in support of his claim. In

                                   4   Hinton, the prosecution case centered on the state experts' conclusion that six bullets had been fired
                                   5   from petitioner-defendant Hinton’s revolver. 571 U.S. at 273. Although rebutting the prosecution’s
                                   6
                                       case required a competent defense expert, Hinton's defense counsel felt he was “stuck” with an
                                   7
                                       ineffective, unqualified expert because he could not find a better expert willing to work for $1,000.
                                   8
                                       Id. at 268, 273. Trial counsel erroneously believed that he was unable to obtain more than $1,000 to
                                   9

                                  10   cover expert fees under Alabama state law. Id. at 273. In reality, “Alabama law provided for state

                                  11   reimbursement of ‘any expenses reasonably incurred in such defense to be approved in advance by

                                  12   the trial court.’” Id. (quoting Ala. Code § 15–12–21(d)). Trial counsel did not seek further funding
Northern District of California
 United States District Court




                                  13
                                       for an expert, even though the trial judge expressly invited Hinton's trial attorney to file a request
                                  14
                                       for further funds. Id. The Supreme Court concluded that “[t]he trial attorney's failure to request
                                  15
                                       additional funding in order to replace an expert he knew to be inadequate because he mistakenly
                                  16
                                       believed that he had received all he could get under Alabama law constituted deficient
                                  17

                                  18   performance.” Id. at 274. The court explained in its per curiam opinion:

                                  19                  Hinton's attorney knew that he needed more funding to present an
                                                      effective defense, yet he failed to make even the cursory investigation
                                  20                  of the state statute providing for defense funding for indigent
                                  21                  defendants that would have revealed to him that he could receive
                                                      reimbursement not just for $1,000 but for “any expenses reasonably
                                  22                  incurred.” An attorney's ignorance of a point of law that is
                                                      fundamental to his case combined with his failure to perform basic
                                  23                  research on that point is a quintessential example of unreasonable
                                                      performance under Strickland.
                                  24

                                  25   Id. Here, there is no indication that Defense Counsel Rutledge “failed to make even the cursory

                                  26   investigation of the state statute providing for defense funding.” Id. To the contrary, it is undisputed

                                  27   that Defense Counsel Rutledge applied for funding from the ADO and that Defense Counsel
                                  28   Rutledge’s investigator followed up on this request multiple times. ECF 15, Exh. F at 97. And the
                                                                                       14
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 15 of 47




                                       Chief of the Alternate Defender’s Office traced the alleged error to his office’s failure to act—not
                                   1

                                   2   Defense Counsel Rutledge. See id. at 101 (“I am sure that the written request in the Nijmeddin case

                                   3   was sent to my office. It is clear that I never acted on the request . . . it is clear my office did not

                                   4   process the paperwork.”). Nor did Defense Counsel Rutledge’s ignorance of the law lead to his
                                   5   failure to procure Ferrari as an expert witness at trial.
                                   6
                                               Petitioner further suggests that had Defense Counsel Rutledge called the ADO and followed
                                   7
                                       up on his request for additional funding, the ADO would likely have approved the request. Petition
                                   8
                                       at 26; see also id. at 35 (“The strong implication from Mr. Dice’s declaration is that the request for
                                   9

                                  10   funding in addition to the $19,000 which had already been approved for Mr. Ferrari would have

                                  11   been granted.”). “This is both speculative, and smacks of the judgment in hindsight forbidden

                                  12   by Strickland.” Runningeagle, 825 F.3d at 984. Indeed, nowhere does ADO Chief Dice indicate that
Northern District of California
 United States District Court




                                  13
                                       he intended to approve Defense Counsel Rutledge’s request. This argument also ignores the fact
                                  14
                                       that while Defense Counsel Rutledge did not call the ADO himself, he did instruct his investigator
                                  15
                                       to follow up with the ADO multiple times. ECF 15, Exh. F at 97. Finally, Petitioner contends that it
                                  16
                                       was unreasonable for Defense Counsel Rutledge to not subpoena Ferrari to testify at trial. Petition
                                  17

                                  18   at 27-28. But Ferrari himself declared that he would have expected to have been compensated for

                                  19   such testimony. ECF 15, Exh. F at 103. And this Court cannot find that a reasonable lawyer, when
                                  20   faced with similar circumstances, would have risked footing the bill for Ferrari’s testimony. See
                                  21
                                       Coleman, 150 F.3d at 1113.
                                  22
                                               The Court need not reach Petitioner’s argument under the second prong of Strickland;
                                  23
                                       nonetheless, the Court briefly highlights that the California Supreme Court could have reasonably
                                  24

                                  25   supported its denial of Petitioner’s claim based on Strickland’s second prong. Petitioner classifies

                                  26   Ferrari as his star witness and delineates a wide range of testimony he expected from Ferrari at trial.

                                  27   See Petition at 19-24; see also ECF 15, Exh. F at 103. But Petitioner ignores that the trial court had
                                  28   ruled that it was not going to permit Ferrari, an expert in traffic collision reconstruction, to testify
                                                                                         15
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 16 of 47




                                       about Petitioner’s intent, mindset, and motivations or to provide conclusions regarding the focus of
                                   1

                                   2   Petitioner’s attention at the time of the incident, because there was no showing of Ferrari’s expertise

                                   3   in those specific areas. ECF 14-11, Exh. B-Augment at 310-312; see, e.g., id. at 310 (“But when

                                   4   you go broadly into issues of intent, psychological motivations, drug impact, it’s too far.”). The trial
                                   5
                                       court also cabined the ability of the defense to introduce certain video reenactments, stating “I think
                                   6
                                       to show a rendition or a version that is not consistent with the evidence is asking the jury to speculate
                                   7
                                       . . . So that would be the Court’s ruling at this time as to videos that do not show or reenactments
                                   8
                                       that do not show a version of events that are not provided by the witnesses.” Id. at 313-314. These
                                   9

                                  10   limitations would have blunted the impact of Ferrari as an expert witness. It would have been

                                  11   reasonable for the California Supreme Court to have determined that the absence of Ferrari’s
                                  12   testimony was not prejudicial—particularly in light of Nijmeddin’s own testimony at trial, which
Northern District of California
 United States District Court




                                  13
                                       made clear his malice for Chino and Billy. ECF 15, Exh. G at 6 (“Defendant ‘decided’ to drive
                                  14
                                       towards the crowd ‘to scatter them’ because if he just left Chinatown he ‘would never be able to go
                                  15
                                       back there.’”); see also ECF 14, Exh. A at 799 (“I see him all the time. We’ve had an exchange of
                                  16

                                  17   words before, he was threatening towards me. He’s been trying to intimidate me and shit.”), 819

                                  18   (“And if you’re following people like Chino and Billy, that’s what’s going to happen, you’re going

                                  19   to get jacked and you’re going to get this… you hang out down Chinatown and you’re gonna, you
                                  20   know, you’re gonna, you’re hanging out with the scum of the earth, basically.”).
                                  21
                                              In sum, because the California Supreme Court could have reasonably concluded that Defense
                                  22
                                       Counsel Rutledge provided Nijmeddin with adequate representation under Strickland, Nijmeddin’s
                                  23
                                       ineffective assistance of counsel claim fails.
                                  24

                                  25              B. Failure to Instruct on Perfect Self-Defense

                                  26          Petitioner contends that the trial court’s failure to sua sponte instruct the jury on perfect self-

                                  27   defense prejudicially violated his Sixth and Fourteenth Amendment rights to instructions on the
                                  28
                                       elements of murder, as well as his state right to instructions on affirmative defenses. Petition at 2,
                                                                                        16
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 17 of 47




                                       44-55. According to Petitioner, there was sufficient evidence to require an instruction on perfect
                                   1

                                   2   self-defense. Id. at 49-55.

                                   3          On direct appeal, Petitioner argued that the trial court prejudicially erred under state law and

                                   4   the Sixth and Fourteenth Amendments in failing to instruct the jury with CALCRIM No. 505
                                   5
                                       regarding perfect self-defense. ECF 15, Exh. C at 19. The California Court of Appeal rejected the
                                   6
                                       claim by written opinion. ECF 15, Exh. G at 9-11. The Court of Appeal’s opinion was the last-
                                   7
                                       reasoned decision addressing the issue because the California Supreme Court’s rejection of
                                   8
                                       Nijmeddin’s review petition was a one-line denial. Ylst, 501 U.S. at 803.
                                   9

                                  10          CALCRIM No. 505, Justifiable Homicide: Self-Defense or Defense of Another, reads in

                                  11   relevant part:
                                  12                    The defendant is not guilty of (murder/ [or] manslaughter/ attempted
Northern District of California
 United States District Court




                                                        murder/ [or] attempted voluntary manslaughter) if (he/she) was
                                  13
                                                        justified in (killing/attempting to kill) someone in (self-defense/ [or]
                                  14                    defense of another). The defendant acted in lawful (self-defense/
                                                        [or] defense of another) if:
                                  15
                                                                1. The defendant reasonably believed that (he/she/ [or]
                                  16                            someone else/ [or] <insert name or description of third
                                  17                            party>) was in imminent danger of being killed or suffering
                                                                great bodily injury [or was in imminent danger of being
                                  18                            (raped/maimed/robbed/<insert other forcible and atrocious
                                                                crime>)];
                                  19
                                                                2. The defendant reasonably believed that the immediate use
                                  20                            of deadly force was necessary to defend against that danger;
                                  21
                                                                AND
                                  22
                                                                3. The defendant used no more force than was reasonably
                                  23                            necessary to defend against that danger.
                                  24                    Belief in future harm is not sufficient, no matter how great or how
                                  25                    likely the harm is believed to be. The defendant must have believed
                                                        there was imminent danger of death or great bodily injury to
                                  26                    (himself/herself/ [or] someone else). Defendant’s belief must have
                                                        been reasonable and (he/she) must have acted only because of that
                                  27                    belief. The defendant is only entitled to use that amount of force that
                                                        a reasonable person would believe is necessary in the same situation.
                                  28
                                                        If the defendant used more force than was reasonable, the
                                                                                           17
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 18 of 47




                                                     [attempted] killing was not justified.
                                   1

                                   2                 When deciding whether the defendant’s beliefs were reasonable,
                                                     consider all the circumstances as they were known to and appeared
                                   3                 to the defendant and consider what a reasonable person in a similar
                                                     situation with similar knowledge would have
                                   4                 believed. If the defendant’s beliefs were reasonable, the danger does
                                                     not need to have actually existed.
                                   5

                                   6                 ...

                                   7                 [A defendant is not required to retreat. He or she is entitled to stand
                                                     his or her ground and defend himself or herself and, if reasonably
                                   8                 necessary, to pursue an assailant until the danger of (death/great
                                                     bodily injury/<insert forcible and atrocious crime>) has passed. This
                                   9
                                                     is so even if safety could have been achieved by retreating.]
                                  10
                                                     [Great bodily injury means significant or substantial physical injury.
                                  11                 It is an injury that is greater than minor or moderate harm.]
                                  12                 The People have the burden of proving beyond a reasonable doubt
Northern District of California
 United States District Court




                                                     that the [attempted] killing was not justified. If the People have not
                                  13
                                                     met this burden, you must find the defendant not guilty of (murder/
                                  14                 [or] manslaughter/ attempted murder/ [or] attempted voluntary
                                                     manslaughter).
                                  15
                                       CALCRIM No. 505, Judicial Council of California Criminal Jury Instructions, at 253-54 (Fall
                                  16

                                  17   2014 ed.).

                                  18          The state appellate court ruled:

                                  19                         Defense counsel did not request that the jury be instructed
                                                     with CALCRIM No. 505, which provides a defendant is not guilty of
                                  20                 murder if he or she was justified in killing the victim in self-defense.
                                  21                 [Petitioner] maintains the trial court erroneously failed to sua sponte
                                                     instruct the jury regarding perfect self-defense.
                                  22
                                                     1. Legal Principles
                                  23
                                                             “Perfect self-defense requires that a defendant have an honest
                                  24                 and reasonable belief in the need to defend himself or herself.”
                                  25                 (People v. Rodarte (2014) 223 Cal.App.4th 1158, 1168.) “‘“The
                                                     defendant’s fear must be of imminent danger to life or great bodily
                                  26                 injury.”’” (People v. Stitely (2005) 35 Cal.4th 514, 551.) And the
                                                     defendant must have “used no more force than was reasonably
                                  27                 necessary to defend against that danger.” (CALCRIM No. 505.)
                                                             Trial courts have a limited duty to instruct, sua sponte, on
                                  28
                                                     particular defenses. (People v. Barton (1995) 12 Cal.4th 186, 195.)
                                                                                       18
                                       Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 19 of 47




                                                That duty arises “‘only if it appears that the defendant is relying on
                                   1            such a defense, or if there is substantial evidence supportive of such
                                   2            a defense and the defense is not inconsistent with the defendant’s
                                                theory of the case.’” (Ibid.) “ ‘Substantial evidence’ in this specific
                                   3            context is defined as evidence which is ‘sufficient to “deserve
                                                consideration by the jury, i.e., ‘evidence from which a jury composed
                                   4            of reasonable men could have concluded’” that the particular facts
                                                underlying the instruction did exist.’” (People v. Burnham (1986) 176
                                   5
                                                Cal.App.3d 1134, 1139.) When the trial court believes there is
                                   6            substantial evidence supporting a defense that is inconsistent with that
                                                advanced by the defendant, the court should ascertain from the
                                   7            defendant whether he or she wishes instructions on the alternative
                                                theory. (People v. Breverman (1998) 19 Cal.4th 142, 157
                                   8            (Breverman).) “‘“Doubts as to the sufficiency of the evidence to
                                                warrant instructions should be resolved in favor of the [defendant].”’”
                                   9
                                                (People v. Tufunga (1999) 21 Cal.4th 935, 944.)
                                  10                   On appeal, we determine independently whether substantial
                                                evidence to support a defense existed. (People v. Shelmire (2005) 130
                                  11            Cal.App.4th 1044, 1055.)
                                  12            2. There Was Insufficient Evidence to Require Sua Sponte Instructions
Northern District of California
 United States District Court




                                                on Perfect Self-defense
                                  13

                                  14                    A perfect self-defense instruction was warranted if there was
                                                substantial evidence that defendant (1) actually and reasonably
                                  15            believed that he was in imminent danger of being killed or suffering
                                                great bodily injury; (2) reasonably believed that the immediate use of
                                  16            deadly force was necessary to defend against that danger; and (3) used
                                  17            no more force than was reasonably necessary to defend against that
                                                danger. (CALCRIM No. 505.)
                                  18                    Here, there was no evidence as to the third element of perfect
                                                self-defense— that deadly force was reasonably necessary to defend
                                  19            against the danger posed by Rajah and others throwing objects at
                                                [Petitioner]’s vehicle. [Petitioner] testified that he “decided . . . to
                                  20            scatter” the crowd by driving in their direction. In order to do so, he
                                  21            had to execute a three-point turn. [Petitioner] implicitly
                                                acknowledged that he could have driven away instead, testifying that
                                  22            he “probably should have just went straight down Soledad Street and
                                                went home.” [Petitioner] explained that he did not take that option
                                  23            because, “if I [had] left Chinatown that day, I would have been
                                                punked. I would never be able to go back there . . . because I got run
                                  24            out of Chinatown.” The foregoing evidence shows that [Petitioner]
                                  25            could have escaped any danger Rajah posed by driving away. The use
                                                of deadly force was not necessary. Rather, it was a choice [Petitioner]
                                  26            made, not to protect himself, but to preserve his reputation and
                                                standing in Chinatown.
                                  27                    For the foregoing reason, the trial court did not err by failing
                                                to sua sponte instruct on perfect self-defense.
                                  28
                                                                                  19
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 20 of 47




                                   1
                                       ECF 15, Exh. G at 9-11.
                                   2

                                   3          Petitioner now argues that the Court of Appeal’s conclusion that there was not sufficient

                                   4   evidence to support a self-defense instruction was “contrary to the record and the settled rule

                                   5   requiring a court to examine the totality of the evidence. Accordingly, the Court of Appeal’s
                                   6
                                       conclusion that there was no error in failing to instruct on perfect self-defense… was an
                                   7
                                       unreasonable application of settled constitutional law.” Petition at 44.
                                   8
                                              When a habeas claim rests on an alleged constitutional error arising from a jury instruction,
                                   9
                                       the question is whether the alleged instructional error “by itself so infected the entire trial that the
                                  10

                                  11   resulting conviction violates due process.” Estelle v. McGuire, 502 U.S. 62, 70–71 (1991) (citing

                                  12   Cupp v. Naughten, 414 U.S. 141, 147 (1973)). The challenged instruction “may not be judged in
Northern District of California
 United States District Court




                                  13   artificial isolation, but must be viewed in the context of the overall charge.” Cupp, 414 U.S. at 146–
                                  14
                                       47. “An omission, or an incomplete instruction, is less likely to be prejudicial than a misstatement
                                  15
                                       of the law.” Henderson v. Kibbe, 431 U.S. 145, 155 (1977). Thus, a habeas petitioner whose claim
                                  16
                                       involves the failure to give a particular instruction bears an “especially heavy” burden. Id. at 147,
                                  17

                                  18   154. Even if instructional error is found to rise to the level of a constitutional violation under this

                                  19   standard, federal habeas relief is unavailable unless “the error, in the whole context of the particular

                                  20   case, had a substantial and injurious effect or influence on the jury’s verdict.” Calderon v. Coleman,
                                  21   525 U.S. at 147 (1998) (citing Brecht, 507 U.S. at 637).
                                  22
                                              Petitioner first argues that the trial court’s failure to instruct the jury on perfect self-defense
                                  23
                                       violated his right under California law. Petition at 44-46. A claim predicated on state law is not
                                  24
                                       cognizable on federal habeas review. See Estelle, 502 U.S. at 71-72 (“[T]he fact that the instruction
                                  25

                                  26   was allegedly incorrect under state law is not a basis for habeas relief.”); Van Pilon v. Reed, 799

                                  27   F.2d 1332, 1342 (9th Cir. 1986) (claims that merely challenge correctness of jury instructions under

                                  28   state law cannot reasonably be construed to allege a deprivation of federal rights) (citation omitted).
                                                                                          20
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 21 of 47




                                               Petitioner further argues that the trial court’s failure to instruct the jury on perfect self-
                                   1

                                   2   defense was an unreasonable application of Mathews v. United States, 485 U.S. 58, 63-64 (1988),

                                   3   and its rule that a “defendant has a constitutional right to instruction on recognized defenses for

                                   4   which sufficient evidentiary support exists.” Petition at 44-46, 49-51. But Petitioner is not entitled
                                   5
                                       to habeas relief for the omission of an affirmative defense instruction on self-defense because there
                                   6
                                       is no clearly established constitutional right to have an affirmative defense jury instruction. 28
                                   7
                                       U.S.C. § 2254(d)(1). The Supreme Court has held as a matter of federal criminal procedure that “a
                                   8
                                       defendant is entitled to an instruction as to any recognized defense for which there exists evidence
                                   9

                                  10   sufficient for a reasonable jury to find in his favor.” 485 U.S. at 63 (citing Stevenson v. United States,

                                  11   162 U.S. 313 (1896), 4 C. Torcia, Wharton's Criminal Procedure § 538, p. 11 (12th ed. 1976)). The

                                  12   Supreme Court has not, however, held that this right is guaranteed under the Constitution. Nor has
Northern District of California
 United States District Court




                                  13
                                       Petitioner offered any Supreme Court caselaw to this end. To the contrary, the Supreme Court has
                                  14
                                       recognized that, although the constitutional guarantee of a “meaningful opportunity to present a
                                  15
                                       complete defense” encompasses the exclusion of evidence and the testimony of defense witnesses,
                                  16
                                       it does not speak to “restrictions imposed on a defendant’s ability to present an affirmative
                                  17

                                  18   defense.” Gilmore v. Taylor, 508 U.S. 333, 343 (1993) (holding that even where jury instructions

                                  19   “created a risk that the jury would fail to consider evidence that related to an affirmative defense”
                                  20   state defendant’s claim of instructional error would create new rule that could not be the basis for
                                  21
                                       federal habeas relief); see also Hicks v. Carey, 220 F. App'x 467, 468 (9th Cir. 2007) (“Hicks
                                  22
                                       contends this failure deprived him of the right to present a defense because a defendant is entitled
                                  23
                                       to an instruction as to a recognized defense for which there exists evidence sufficient for a reasonable
                                  24

                                  25   jury to find in his favor. See Mathews v. United States, 485 U.S. 58, 63 (1988). It is far from clear

                                  26   whether the failure to instruct a jury as to such an entrapment defense is an error rising to

                                  27   constitutional dimensions.”); Guerra v. McDowell, No. CV 17-2193-AB (PLA), 2017 WL 4216977,
                                  28   at *8 (C.D. Cal. June 22, 2017), report and recommendation adopted, No. CV 17-2193-AB (PLA),
                                                                                       21
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 22 of 47




                                       2017 WL 4216558 (C.D. Cal. Sept. 18, 2017) (finding no clearly established right to affirmative
                                   1

                                   2   defense instruction).

                                   3          Accordingly, the state court’s decision cannot be said to be contrary to, or an unreasonable

                                   4   application of, clearly established federal law as decided by the Supreme Court. See Carey, 549 U.S.
                                   5   at 77; 28 U.S.C. § 2254(d). Nijmeddin’s claim fails.
                                   6
                                                     C. Failure to Instruct on Imperfect Self-Defense
                                   7
                                              Petitioner contends that the trial court’s failure to sua sponte instruct on imperfect self-
                                   8
                                       defense voluntary manslaughter as a lesser included offense violated his rights under the Sixth and
                                   9

                                  10   Fourteenth Amendments. Petition at 2, 55-60. According to Petitioner, evidence was presented at

                                  11   trial that he “actually, but unreasonably, believed that he was in imminent danger of suffering great

                                  12   bodily injury at the hands of Chino, Rajah, or others in Chinatown.” Id. at 56. His argument is
Northern District of California
 United States District Court




                                  13
                                       grounded in the Supreme Court’s decisions in Mathews and Mullaney v. Wilbur, 421 U.S. 684
                                  14
                                       (1975). Id.
                                  15
                                              CALCRIM No. 571, Voluntary Manslaughter: Imperfect Self-Defense or Imperfect Defense
                                  16
                                       of Another—Lesser Included Offense, reads in relevant part:
                                  17

                                  18                    A killing that would otherwise be murder is reduced to voluntary
                                                        manslaughter if the defendant killed someone because of a sudden
                                  19                    quarrel or in the heat of passion.
                                  20                    The defendant killed someone because of a sudden quarrel or in the
                                  21                    heat of passion if, one, the defendant was provoked. Two, as a result
                                                        of the provocation, the defendant acted rashly and under the
                                  22                    influence of intense emotion that obscured his reasoning or
                                                        judgment. And, three, the provocation would have caused a person
                                  23                    of average disposition to act rashly and without due deliberation.
                                                        That is, from passion rather than from judgment.
                                  24

                                  25   CALCRIM No. 571, Judicial Council of California Criminal Jury Instructions, at 347-350 (2020).

                                  26          The state appellate court ruled in relevant part:

                                  27                            Defendant argues the trial court erroneously failed to sua
                                                        sponte instruct the jury with CALCRIM No. 571 regarding imperfect
                                  28                    self-defense when defense counsel did not request that instruction.
                                                                                         22
                                       Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 23 of 47




                                   1            1. Legal Principles
                                   2
                                                         Imperfect or unreasonable self-defense involves a
                                   3            “subjectively” real but “objectively unreasonable” belief in the need
                                                to defend. (People v. Humphrey (1996) 13 Cal.4th 1073, 1082.)
                                   4            Where a defendant kills in an actual but unreasonable belief in the
                                                need for self-defense, he or she is guilty of voluntary manslaughter.
                                   5
                                                (People v. Elmore (2014) 59 Cal.4th 121, 133-134 (Elmore).) Thus,
                                   6            imperfect self-defense is not a defense, but a lesser offense included
                                                in the crime of murder. (Breverman, supra, 19 Cal.4th at p. 159.)
                                   7                     “A trial court must instruct on a lesser included offense if
                                                substantial evidence exists indicating that the defendant is guilty only
                                   8            of the lesser offense.” (People v. Manriquez (2005) 37 Cal.4th 547,
                                                584 (Manriquez).) “ ‘[W]hen a defendant is charged with murder the
                                   9
                                                trial court’s duty to instruct sua sponte, or on its own initiative, on
                                  10            unreasonable self-defense is the same as its duty to instruct on any
                                                other lesser included offense: this duty arises whenever the evidence
                                  11            is such that a jury could reasonably conclude that the defendant killed
                                                the victim in the unreasonable but good faith belief in having to act in
                                  12            self-defense.’ ” (Breverman, supra, 19 Cal.4th at p. 159.)
Northern District of California
 United States District Court




                                                “[R]egardless of the tactics or objections of the parties, or the relative
                                  13
                                                strength of the evidence on alternate offenses or theories, the rule
                                  14            requires sua sponte instruction on any and all lesser included offenses,
                                                or theories thereof, which are supported by the evidence. In a murder
                                  15            case, this means that both heat of passion and unreasonable self-
                                                defense, as forms of voluntary manslaughter, must be presented to the
                                  16            jury if both have substantial evidentiary support.” (Id. at p. 160.)
                                  17                     “In deciding whether there is substantial evidence of a lesser
                                                offense, courts should not evaluate the credibility of witnesses, a task
                                  18            for the jury. [Citations.] Moreover, . . . the sua sponte duty to instruct
                                                on lesser included offenses, unlike the duty to instruct on mere
                                  19            defenses, arises even against the defendant’s wishes, and regardless
                                                of the trial theories or tactics the defendant has actually pursued.
                                  20            Hence, substantial evidence to support instructions on a lesser
                                  21            included offense may exist even in the face of inconsistencies
                                                presented by the defense itself.” (Breverman, supra, 19 Cal.4th at pp.
                                  22            162-163.) “This means that substantial evidence of heat of passion
                                                and unreasonable self-defense may exist, and the duty to instruct sua
                                  23            sponte may therefore arise, even when the defendant claims that the
                                                killing was accidental, or that the states of mind on which these
                                  24            theories depend were absent.” (Id. at p. 163, fn. 10; see People v.
                                  25            Villanueva (2008) 169 Cal.App.4th 41, 51-52 [“[D]efendant’s
                                                assertion of accident may be disregarded by the jury in an appropriate
                                  26            case, and will not foreclose jury instruction on self-defense when
                                                there exists substantial evidence that the shooting was intentional (and
                                  27            met other requirements of self-defense)”].)
                                  28
                                                2. There Was Insufficient Evidence to Require Sua Sponte Instructions
                                                                                 23
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 24 of 47




                                                      on the Imperfect Self-defense Theory of Voluntary Manslaughter
                                   1

                                   2                          There was no substantial evidence from which the jury could
                                                      have concluded defendant killed Rajah due to an honest but
                                   3                  unreasonable belief that he needed to defend himself from an
                                                      imminent threat to his life or body. Defendant contends support for
                                   4                  the instruction can be found in his and Crawford’s testimony that
                                                      numerous people were throwing objects at his vehicle, his testimony
                                   5
                                                      that Rajah was trying to get him out of his vehicle so Rajah could beat
                                   6                  him up, and his testimony that if the “mob” “got a hold of” him it
                                                      would be “the end” of him. But defendant did not testify that he
                                   7                  believed the mob, which was across the street, posed an imminent
                                                      threat to him as he sat in his vehicle. Indeed, defendant’s testimony
                                   8                  that he drove towards the mob in order to disperse it and preserve his
                                                      reputation is inconsistent with the notion that he believed they posed
                                   9
                                                      an imminent threat of great bodily harm. Accordingly, the trial court
                                  10                  did not err in failing to instruct on the doctrine of imperfect self-
                                                      defense.
                                  11

                                  12   ECF 15, Exh. G at 11-13.
Northern District of California
 United States District Court




                                  13          Petitioner suggests that the trial court’s failure to instruct the jury on imperfect self-defense
                                  14
                                       violated his rights under California law. Petition at 44-46; but see Traverse at 22 (“Respondent
                                  15
                                       contends that petitioner is an advancing an argument of error based on a violation of California law.
                                  16
                                       This is incorrect.” (internal citations omitted)). The Court again emphasizes that a claim based in
                                  17

                                  18   state law is not cognizable on federal habeas review. See Estelle, 502 U.S. at 71-72 (“[T]he fact that

                                  19   the instruction was allegedly incorrect under state law is not a basis for habeas relief.”); Van Pilon,

                                  20   799 F.2d at 1342 (9th Cir. 1986) (claims that merely challenge correctness of jury instructions under
                                  21   state law cannot reasonably be construed to allege a deprivation of federal rights) (citation omitted).
                                  22
                                              The Court turns to consider Petitioner’s claim in the context of federal law. Nijmeddin argues
                                  23
                                       that the trial court was required to give an imperfect self-defense voluntary manslaughter instruction
                                  24
                                       because there was ample evidence to support such an instruction. Petition at 57 (discussing
                                  25

                                  26   evidence). But Petitioner’s claim under Mathews is incognizable because, as discussed at length

                                  27   above, the Supreme Court’s holding there concerned a defendant’s rights under federal criminal

                                  28   procedure—not the Constitution. 485 U.S. at 63.
                                                                                         24
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 25 of 47




                                              To the extent Nijmeddin seeks relief under a theory that the state trial court was required to
                                   1

                                   2   give an imperfect self-defense voluntary manslaughter instruction because it is a lesser included

                                   3   offense of first degree murder, his claim cannot proceed. This Court is not aware of any clear

                                   4   Supreme Court precedent that clearly establishes such a right, nor has Petitioner identified any.
                                   5   Indeed, the Supreme Court has explicitly reserved this question. Beck v. Alabama, 447 U.S. 625,
                                   6
                                       637, 638 n.14 (1980) (holding that the failure to give a lesser included offense instruction supported
                                   7
                                       by the evidence in a capital case is constitutional error but reserving judgment “whether the Due
                                   8
                                       Process Clause would require the giving of such instructions in a non-capital case”); see also
                                   9

                                  10   Windham v. Merkle, 163 F.3d 1092, 1106 (9th Cir. 1998) (“the failure of a state trial court to instruct

                                  11   on lesser included offenses in a noncapital case does not present a federal constitutional question.”);

                                  12   United States v. Rivera-Alonzo, 584 F.3d 829, 834 n.3 (9th Cir. 2009) (“In the context of a habeas
Northern District of California
 United States District Court




                                  13
                                       corpus review of a state court conviction, we have stated that there is no clearly established federal
                                  14
                                       constitutional right to lesser included instructions in non-capital cases.”) (citing Solis v. Garcia, 219
                                  15
                                       F.3d 922, 929 (9th Cir. 2000)).
                                  16
                                              Nor does Mullaney provide Nijmeddin a cognizable ground for relief under 28 U.S.C. §
                                  17

                                  18   2254(d). Relying on Mullaney, Nijmeddin suggests that the trial court’s failure to instruct on

                                  19   voluntary manslaughter based on imperfect self-defense relieved the prosecution of the burden of
                                  20   establishing each element of murder beyond a reasonable doubt. Petition at 57. There can be no
                                  21
                                       doubt that the Due Process Clause imposes on the prosecution “the burden of proving all elements
                                  22
                                       of the offense charged” and requires that the prosecution “persuade the factfinder ‘beyond a
                                  23
                                       reasonable doubt’” of the facts necessary to establish each of the elements of the charged offense.
                                  24

                                  25   Sullivan v. Louisiana, 508 U.S. 275, 277-78 (1993) (citations omitted). In Mullaney, the Supreme

                                  26   Court held that in homicide cases “the Due Process Clause requires the prosecution to prove beyond

                                  27   a reasonable doubt the absence of the heat of passion on sudden provocation when the issue is
                                  28   properly presented.” 421 U.S. at 704 (emphasis added); see also People v. Rios, 23 Cal. 4th 450
                                                                                    25
                                            Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 26 of 47




                                       (2000) (“If the issue of provocation or imperfect self-defense is thus ‘properly presented’ in a murder
                                   1

                                   2   case, the People must prove beyond reasonable doubt that these circumstances were lacking in order

                                   3   to establish the murder element of malice.” (emphasis in original) (internal citations omitted) (citing

                                   4   Mullaney, 421 U.S. at 704)). But the implications of Mullaney are not as sprawling as Nijmeddin
                                   5   suggests. Under the Maine law at issue in Mullaney, malice aforethought was an essential element
                                   6
                                       of the crime of murder. Id. at 685-686. The Mullaney jury was instructed that if the prosecution
                                   7
                                       established that the homicide was both intentional and unlawful, malice aforethought would be
                                   8
                                       conclusively implied unless the defendant proved by a preponderance of the evidence that he acted
                                   9

                                  10   in the heat of passion on sudden provocation. Id. at 686-687.1 The Supreme Court explained that, in

                                  11   violation of the Due Process Clause, the government shifted the burden of proof to the petitioner-

                                  12   defendant to prove that a killing occurred in the heat of passion and on sudden provocation in order
Northern District of California
 United States District Court




                                  13
                                       to reduce homicide to manslaughter. Id. at 694, 704; see also id. at 701 (“In this case . . . the State
                                  14
                                       has affirmatively shifted the burden of proof to the defendant. The result, in a case such as this one
                                  15

                                  16

                                  17
                                       1
                                           The Supreme Court’s full summary of the jury instructions is as follows:

                                  18                    The trial court instructed the jury that Maine law recognizes two
                                                        kinds of homicide, murder and manslaughter, and that these offenses
                                  19                    are not subdivided into different degrees. The common elements of
                                                        both are that the homicide be unlawful—i.e., neither justifiable nor
                                  20                    excusable—and that it be intentional. The prosecution is required to
                                                        prove these elements by proof beyond a reasonable doubt, and only
                                  21                    if they are so proved is the jury to consider the distinction between
                                                        murder and manslaughter.
                                  22
                                                        The jury was further instructed, however, that if the prosecution
                                  23                    established that the homicide was both intentional and unlawful,
                                                        malice aforethought was to be conclusively implied unless the
                                  24                    defendant proved by a fair preponderance of the evidence that he
                                                        acted in the heat of passion on sudden provocation. The court
                                  25                    emphasized that ‘malice aforethought and heat of passion on sudden
                                                        provocation are two inconsistent things,’; thus, by proving the latter
                                  26                    the defendant would negate the former and reduce the homicide
                                                        from murder to manslaughter. The court then concluded its charge
                                  27                    with elaborate definitions of ‘heat of passion' and ‘sudden
                                                        provocation.’
                                  28
                                       421 U.S. at 685-686 (internal citations omitted).
                                                                                           26
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 27 of 47




                                       where the defendant is required to prove the critical fact in dispute, is to increase further the
                                   1

                                   2   likelihood of an erroneous murder conviction.”).

                                   3          The Ninth Circuit discussed Mullaney at length in Dunckhurst v. Deeds, 859 F.2d 110 (9th

                                   4   Cir. 1988). In Dunckhurst, petitioner Dunckhurst argued that “his murder conviction was obtained
                                   5
                                       in violation of his constitutional due process rights because the Nevada trial court rejected his
                                   6
                                       proposed jury instructions explicitly placing the burden of proof on the state to negate his irresistible
                                   7
                                       impulse defense.” Id. at 112. According to Petitioner, the trial court’s refusal to offer such an
                                   8
                                       instruction violated Mullaney. The Ninth Circuit disagreed, explaining that “the jury was properly
                                   9

                                  10   instructed that the State was burdened with proving beyond a reasonable doubt every element of the

                                  11   offense of first degree murder. The instructions cautioned that, to convict Dunckhurst of first degree

                                  12   murder, the jury must find beyond a reasonable doubt that he committed (1) an unlawful killing, (2)
Northern District of California
 United States District Court




                                  13
                                       with deliberation and premeditation, and (3) with malice aforethought . . .” Id. at 113. The appellate
                                  14
                                       court explained that to find the petitioner guilty
                                  15
                                                      the jury necessarily had to find that the State proved beyond a
                                  16                  reasonable doubt that Dunckhurst killed Schwartz with malice
                                                      aforethought, i.e., without adequate provocation. No burden was
                                  17
                                                      placed on Dunckhurst to show that adequate provocation existed.
                                  18                  Mullaney's admonition that the State bears the burden of proving the
                                                      absence of provocation, where lack of adequate provocation is an
                                  19                  element of the crime charged, was satisfied.
                                  20   Id. The Ninth Circuit’s discussion of Mullaney in Dunckhurst made clear that Mullaney does not
                                  21
                                       apply where no burden is placed on a defendant “to show that adequate provocation existed.” Id;
                                  22
                                       see also Patterson v. New York, 432 U.S. 197, 215 (1977) (“Mullaney surely held that a State must
                                  23
                                       prove every ingredient of an offense beyond a reasonable doubt, and that it may not shift the burden
                                  24

                                  25   of proof to the defendant by presuming that ingredient upon proof of the other elements of the

                                  26   offense.”).

                                  27          In sum, Mullaney does not stand for the proposition that a defendant is entitled to an
                                  28   imperfect self-defense instruction as a matter of course. See Petition at 57. Instead, Mullaney “held
                                                                                         27
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 28 of 47




                                       unconstitutional a mandatory rebuttable presumption that shifted to the defendant a burden of
                                   1

                                   2   persuasion on the question of intent.” Francis v. Franklin, 471 U.S. 307, 317 (1985); see also

                                   3   Patterson, 432 U.S. at 215. While this issue was raised, albeit briefly, in front of the state court, it

                                   4   does not appear as if the state court squarely addressed it. ECF 15, Exh. C at 36 (citing Rios, 23 Cal.
                                   5   4th 450); ECF 15, Exh. G at 11-13. Instead, it focused its discussion on whether there was evidence
                                   6
                                       supporting an imperfect self-defense instruction. This Court thus presumes that the state court
                                   7
                                       adjudicated this aspect of Nijmeddin’s claim on the merits and turns to consider the arguments or
                                   8
                                       theories that would have supported the California Supreme Court’s ultimate denial of his claim. See
                                   9

                                  10   Harrington, 562 U.S. at 99, 102.

                                  11          Ample argument would have supported the state court in denying Nijmeddin’s Mullaney

                                  12   claim. Mullaney only provides Nijmeddin a potential avenue for relief if his jury instructions shifted
Northern District of California
 United States District Court




                                  13
                                       the burden of proof on an essential element. There is no indication here that the jury instructions
                                  14
                                       shifted to Nijmeddin a “burden of persuasion on the question of intent.” Francis, 471 U.S. at 317.
                                  15
                                       Nijmeddin was charged with second degree murder of Rajah. ECF 15, Exh. G at 1. The relevant
                                  16
                                       jury instruction stated:
                                  17

                                  18                  “The People must prove not only that the defendant did the acts
                                                      charged, but also that he acted with a particular intent or mental
                                  19                  state. The instruction for each crime and allegation explains the
                                                      intent or state of mind required . . .
                                  20

                                  21                  ...
                                                      The defendant is charged in Count 1 with murder in violation of
                                  22                  Penal Code Section 187. To prove the defendant is guilty of this
                                                      crime, the People must prove that, one, the defendant committed an
                                  23                  act that caused the death of another person. And, two, when the
                                                      defendant acted, he had a state of mind called malice aforethought.
                                  24                  And, three, he killed without lawful excuse or justification.
                                  25
                                                      There are two kinds of malice aforethought, express malice and
                                  26                  implied malice. Proof of either is sufficient to establish the state of
                                                      mind required for murder. The defendant acted with express malice
                                  27                  if he unlawfully intended to kill. The defendant acted with implied
                                                      malice if, one, he intentionally commit an act. Two, the natural and
                                  28                  probable consequence of the acts were dangerous to human life.
                                                                                         28
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 29 of 47




                                                      Three, at the time he acted, he knew his act was dangerous to human
                                   1                  life. And, four, he deliberating acted with conscious disregard for
                                   2                  human life.

                                   3                  ...

                                   4                  If you decide that the defendant committed murder, it is murder of
                                                      the second degree unless the People have proved beyond a
                                   5                  reasonable doubt that it is murder of the first degree . . .
                                   6
                                       ECF 14, Exh. B, Vol. 7 at 1809, 1819-1820. Thus, to convict Nijmeddin of second degree murder,
                                   7
                                       the jury was instructed that they must find beyond a reasonable doubt that he (1) caused the death
                                   8
                                       of another person, (2) with malice aforethought, (3) without lawful excuse or justification. Id. at
                                   9

                                  10   1819. In light of these instructions, it would have been eminently reasonable for the state court to

                                  11   conclude that, as in Dunckhurst, “the jury necessarily had to find that the State proved beyond a

                                  12   reasonable doubt that [Nijmeddin] killed [Rajah] with malice aforethought, i.e., without adequate
Northern District of California
 United States District Court




                                  13
                                       provocation. No burden was placed on [Nijmeddin] to show that adequate provocation existed.” 859
                                  14
                                       F.2d at 113. And Nijmeddin does not argue otherwise. See Petition at 57 (focusing on inherent
                                  15
                                       failure to give lesser included offense instruction as opposed to burden allocated in the jury
                                  16
                                       instruction). Because the California Supreme Court could have reasonably concluded that the jury
                                  17

                                  18   instructions did not shift the burden of proof in violation of Mullaney, Nijmeddin’s claim fails.

                                  19              D. Exclusion of Evidence that Rajah had Cocaine in his Blood
                                  20          On direct appeal, Nijmeddin argued that the trial court’s exclusion of evidence that
                                  21
                                       Rajah had cocaine in his system at the time of his death amounted to an abuse of discretion under
                                  22
                                       state law, and a violation of Petitioner’s federal constitutional right to present a defense. ECF 15,
                                  23
                                       Exh. C at 49-61. Recognizing that that the issue might be forfeited because of trial counsel’s failure
                                  24

                                  25   to make an offer of proof as to relevance of the evidence, Nijmeddin alternatively argued that any

                                  26   forfeiture amounted to ineffective assistance of counsel under Strickland. ECF 15, Exh. C at 52, 63-

                                  27   65. The California Court of Appeal rejected these arguments in its last-reasoned decision addressing
                                  28   the contention, Ylst, 501 U.S. at 805:
                                                                                        29
                                       Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 30 of 47




                                                        2. Legal Principles
                                   1

                                   2                     “Our review of allegedly erroneous exclusions of evidence is
                                                governed by Evidence Code section 354. ‘“As a condition precedent
                                   3            to challenging the exclusion of proffered testimony, Evidence Code
                                                section 354, subdivision (a), requires the proponent make known to
                                   4            the court the ‘substance, purpose, and relevance of the excluded
                                                evidence. . . .’”’” (People v. Peoples (2016) 62 Cal.4th 718, 744.)
                                   5
                                                Failure to do so results in forfeiture unless “[t]he rulings of the court
                                   6            made compliance with subdivision (a) futile” or “[t]he evidence was
                                                sought by questions asked during cross-examination or recross-
                                   7            examination.” (§ 354, subds. (b) & (c).)
                                                         “Under both the Sixth Amendment to the United States
                                   8            Constitution and article I, section 15, of the California Constitution, a
                                                criminal defendant has the right to the assistance of counsel.” (People
                                   9
                                                v. Ledesma (1987) 43 Cal.3d 171, 215.) To prevail on a claim of
                                  10            ineffective assistance of counsel, a criminal defendant must establish
                                                both that his counsel’s performance was deficient and that he suffered
                                  11            prejudice. (Strickland v. Washington (1984) 466 U.S. 668, 687
                                                (Strickland).) The deficient performance component of an ineffective
                                  12            assistance of counsel claim requires a showing that “counsel’s
Northern District of California
 United States District Court




                                                representation fell below an objective standard of reasonableness”
                                  13
                                                “under prevailing professional norms.” (Id. at p. 688.) With respect to
                                  14            prejudice, a defendant must show “there is a reasonable
                                                probability”—meaning “a probability sufficient to undermine
                                  15            confidence in the outcome”—“that, but for counsel’s unprofessional
                                                errors, the result of the proceeding would have been different.” (Id. at
                                  16            p. 694.) We “need not determine whether counsel’s performance was
                                  17            deficient before examining the prejudice suffered by the defendant as
                                                a result of the alleged deficiencies. . . . If it is easier to dispose of an
                                  18            ineffectiveness claim on the ground of lack of sufficient prejudice, . .
                                                . that course should be followed.” (Id. at p. 697.)
                                  19
                                                        3. Analysis
                                  20

                                  21                    [Petitioner] contends the issue was preserved by his filing
                                                stating an intent to object “to exclusion of evidence of victim[’s]
                                  22            intoxication during the incident.” We disagree. Section 354,
                                                subdivision (a) requires that the relevance of the excluded evidence
                                  23            be made known to the court. [Petitioner’s] written objection did not
                                                explain the purported relevance of the evidence—that it would bolster
                                  24            the heat of passion defense. Nor did defense counsel explain the
                                  25            relevance of the evidence when given the opportunity in open court.
                                                Accordingly, the claim is forfeited unless “[t]he rulings of the court
                                  26            made compliance with subdivision (a) futile” or “[t]he evidence was
                                                sought by questions asked during cross-examination or recross-
                                  27            examination.” (§ 354, subds. (b) & (c).) [Petitioner] argues
                                                compliance would have been futile because “the trial court considered
                                  28
                                                both the prosecution’s motion and the defense’s objection to that
                                                                                  30
                                       Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 31 of 47




                                                motion.” Again, we disagree. The relevance of the evidence was not
                                   1            briefed. And, in ruling on evidence of Rajah’s past drug use, the court
                                   2            indicated a willingness to admit drug evidence that was relevant to
                                                the incident. The evidence was not sought on cross-examination.
                                   3            Accordingly, we conclude the claim is forfeited because defense
                                                counsel failed to make an offer of proof as to the relevance of the
                                   4            evidence to the defense. (People v. Capistrano (2014) 59 Cal.4th 830,
                                                867.)
                                   5
                                                         Next, we consider whether trial counsel’s failure to make an
                                   6            offer of proof amounted to ineffective assistance of counsel. We need
                                                not decide whether defense counsel’s performance was deficient
                                   7            because we determine that [Petitioner] has not shown prejudice from
                                                counsel’s failure to make an offer of proof or to otherwise get the
                                   8            evidence admitted.
                                                         An unlawful killing constitutes voluntary manslaughter, as
                                   9
                                                opposed to murder, where one of two circumstances precludes the
                                  10            formation of malice: (1) the defendant kills in a sudden quarrel or heat
                                                of passion, or (2) the defendant kills in an actual but unreasonable
                                  11            belief in the need for self-defense. (Pen. Code, § 192; Elmore, supra,
                                                59 Cal.4th at pp. 133-134.) A person kills in a heat of passion where
                                  12            (1) the victim’s conduct is “sufficiently provocative that it would
Northern District of California
 United States District Court




                                                cause an ordinary person of average disposition to act rashly or
                                  13
                                                without due deliberation and reflection” and (2) they actually kill
                                  14            under a heat of passion caused by the victim’s conduct. (Manriquez,
                                                supra, 37 Cal.4th at pp. 583-584.) [Petitioner] contends the excluded
                                  15            blood evidence tended to prove Rajah’s conduct was sufficiently
                                                provocative because, according to [Petitioner], it is “common
                                  16            understanding[]” that cocaine is associated with “heightened
                                  17            aggression.”
                                                         The jury heard other evidence regarding the provocative
                                  18            nature of Rajah’s conduct. [Petitioner] and every eyewitness testified
                                                that Rajah threw a chair at the windshield of [Petitioner]’s vehicle
                                  19            while [Petitioner] was engaged in an argument that did not involve
                                                Rajah. The chair broke the windshield. [Petitioner] and Crawford
                                  20            testified that Rajah threw other objects at the vehicle as well. In
                                  21            finding [Petitioner] guilty of second degree murder, the jury
                                                obviously rejected his defense theory of heat of passion.
                                  22                     [Petitioner] has not shown it is reasonably probable that the
                                                jury would have accepted that theory had it known that Rajah had
                                  23            some unknown amount of cocaine in his system at the time of his
                                                death. Even assuming it is “common understanding[]” that cocaine is
                                  24            associated with “heightened aggression,” something we strongly
                                  25            doubt, there already was evidence that Rajah behaved in an aggressive
                                                manner towards [Petitioner].
                                  26                     We conclude that it is not reasonably probable that the
                                                outcome of the trial would have been different had defense counsel
                                  27            succeeded in efforts to have the blood evidence admitted at trial.
                                                Accordingly, we reject defendant’s ineffective assistance of counsel
                                  28
                                                claim.
                                                                                   31
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 32 of 47




                                   1
                                       ECF 15, Exh. G at 14-17.
                                   2
                                                Petitioner appears to re-raise both arguments in his federal habeas petition. See Petition at 60
                                   3
                                       (“The Trial Court Erred in Excluding Evidence . . . Defense Counsel was Prejudicially Ineffective
                                   4
                                       in Failing to Obtain a Ruling on the Admissibility . . .”). However, the first part of Petitioner’s
                                   5
                                       claim—whether the trial court erred in excluding evidence the Rajah had cocaine in his blood—is
                                   6
                                       not briefed beyond the title of the section header. See Petition at 60-62 (focusing on Strickland);
                                   7
                                       Traverse at 25-27 (same). Indeed, Nijmeddin does not identify any federal law that the trial court
                                   8
                                       ran amok of in excluding the evidence at issue. See 28 U.S.C. § 2254(d)(1). As such, his claim fails
                                   9
                                       on this ground.
                                  10
                                                The Court turns to consider Petitioner’s second argument: Whether Defense Counsel
                                  11
                                       Rutledge rendered ineffective assistance by failing to obtain a ruling on the admissibility of evidence
                                  12
Northern District of California




                                       of Rajah’s cocaine use. The Court of Appeal rejected this argument on direct appeal, concluding that
 United States District Court




                                  13
                                       Nijmeddin failed to show prejudice from Defense Counsel Rutledge’s failure to make an offer of
                                  14
                                       proof or to otherwise get the evidence admitted. ECF 15, Exh. G at 15-17. According to Petitioner,
                                  15
                                       the Court of Appeal’s conclusion was an unreasonable application of Strickland. Petition at 62. In
                                  16
                                       particular, Petitioner argues that the Court of Appeal’s “conclusion is deficient in that it is based on
                                  17
                                       a failure to consider the significance of cocaine use to Rajah’s behavior and [P]etitioner’s
                                  18
                                       perceptions of this behavior as relevant to the ‘heat of passion’ defense present in this case.” Petition
                                  19
                                       at 61.
                                  20
                                                The state Court of Appeal reasonably applied Strickland in rejecting Petitioner’s instant
                                  21
                                       claim. To prevail on a claim of ineffective assistance of counsel, a criminal defendant must establish
                                  22
                                       both that his counsel’s performance was deficient and that he suffered prejudice. Strickland, 466
                                  23
                                       U.S. at 687. The state court reasonably concluded that, under the second prong of Strickland,
                                  24
                                       “[Petitioner] has not shown prejudice from counsel’s failure to make an offer of proof or to otherwise
                                  25
                                       get the evidence admitted.” ECF 15, Exh. G at 16. In support of this conclusion, the court reasoned
                                  26
                                       that, in finding Petitioner guilty of second degree murder, the jury rejected Petitioner’s heat-of-
                                  27
                                       passion defense—despite ample evidence that Rajah behaved provocatively towards Petitioner. See,
                                  28
                                                                                          32
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 33 of 47




                                   1   e.g., id. at 16 (“The jury heard other evidence regarding the provocative nature of Rajah’s conduct.

                                   2   Defendant and every eyewitness testified that Rajah threw a chair at the windshield of defendant’s

                                   3   vehicle while defendant was engaged in an argument that did not involve Rajah. The chair broke the

                                   4   windshield.”). In light of this rejection by the jury and the evidentiary record, it was rational for the

                                   5   state court to conclude under the second prong of Strickland that “[Petitioner] has not shown it is

                                   6   reasonably probable that the jury would have accepted [Petitioner’s heat-of-passion defense] theory

                                   7   had it known that Rajah had some unknown amount of cocaine in his system at the time of his death.”

                                   8   Id. at 17.

                                   9           In sum, Nijmeddin has failed to show that the the state court’s ruling on this claim was “so

                                  10   lacking in justification that there was an error well understood and comprehended in existing law

                                  11   beyond any possibility for fair-minded disagreement.” Harrington, 562 U.S. at 103. His habeas

                                  12   claim cannot stand.
Northern District of California
 United States District Court




                                  13                E. Admission of Evidence about Hatchet
                                  14
                                               On July 26, 2012, Monterey County District Attorney’s Office investigator Allen Rowe
                                  15
                                       inspected Petitioner’s impounded vehicle and observed what appeared to be a wooden handle
                                  16
                                       sticking out from underneath the floor mat on the driver’s side. ECF 14, Exh. 9, Vol. 5 at 1207-09;
                                  17

                                  18   see also ECF 15, Exh. G at 5-6. Rowe pulled back the floor mat and saw a hatchet. ECF 14, Exh. 9,

                                  19   Vol. 5 at 1210. The trial court admitted a photograph of the hatchet based on its determination that

                                  20   (1) it was “probative to a state of mind of premeditation and deliberation” of Petitioner and (2) its
                                  21
                                       admission would not lead to undue confusion or waste of time. ECF 14, Exh. B, Vol. 1 at 33-34; see
                                  22
                                       also Petition at 62-63.
                                  23
                                               The California Court of Appeal affirmed the trial court’s decision to admit the photograph
                                  24
                                       of the hatchet. ECF 15, Exh. G at 17-20. In its last-reasoned decision on the issue, Ylst, 501 U.S. at
                                  25

                                  26   805, the court explained:

                                  27                             1. Legal Principles and Standard of Review
                                  28                             Only relevant evidence is admissible. (§ 350.) The Evidence
                                                                                          33
                                       Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 34 of 47




                                                Code defines “relevant evidence” broadly as “evidence . . . having
                                   1            any tendency in reason to prove or disprove any disputed fact that is
                                   2            of consequence to the determination of the action.” (§ 210, italics
                                                added.) “‘[T]he trial court has broad discretion to determine the
                                   3            relevance of evidence.’” (People v. Tully (2012) 54 Cal.4th 952,
                                                1010.) “On appeal, ‘an appellate court applies the abuse of discretion
                                   4            standard of review to any ruling by a trial court on the admissibility
                                                of evidence.’” (People v. Hovarter (2008) 44 Cal.4th 983, 1007-
                                   5
                                                1008.) A trial court abuses its discretion when its ruling falls outside
                                   6            the bounds of reason. (People v. Benavides (2005) 35 Cal.4th 69, 88.)
                                                        A trial court has the discretion to “exclude evidence if its
                                   7            probative value is substantially outweighed by the probability that its
                                                admission will (a) necessitate undue consumption of time or (b) create
                                   8            substantial danger of undue prejudice, of confusing the issues, or of
                                                misleading the jury.” (§ 352.) For purposes of section 352, evidence
                                   9
                                                is “prejudicial” if it “‘“uniquely tends to evoke an emotional bias
                                  10            against defendant”’ without regard to its relevance on material
                                                issues.” (People v. Kipp (2001) 26 Cal.4th 1100, 1121 (Kipp).)
                                  11            “‘“[E]vidence should be excluded as unduly prejudicial when it is of
                                                such nature as to inflame the emotions of the jury, motivating them to
                                  12            use the information, not to logically evaluate the point upon which it
Northern District of California
 United States District Court




                                                is relevant, but to reward or punish one side because of the jurors’
                                  13
                                                emotional reaction. In such a circumstance, the evidence is unduly
                                  14            prejudicial because of the substantial likelihood the jury will use it for
                                                an illegitimate purpose.”’” (People v. Scott (2011) 52 Cal.4th 452,
                                  15            491.) “We apply the deferential abuse of discretion standard when
                                                reviewing a trial court’s ruling under Evidence Code section 352.”
                                  16            (Kipp, supra, at p. 1121.)
                                  17
                                                       2. Admission of the Hatchet Evidence Was Not an Abuse of
                                  18            Discretion

                                  19                   Generally, “it is error to admit evidence that other weapons
                                                [not used in the charged crime] were found in the defendant’s
                                  20            possession, for such evidence tends to show not that he committed the
                                  21            crime, but only that he is the sort of person who carries deadly
                                                weapons.” (People v. Barnwell (2007) 41 Cal.4th 1038, 1056 [error
                                  22            to admit evidence of defendant’s prior possession of handgun where
                                                prosecutor did not claim the weapon was used in charged murders];
                                  23            see also People v. Riser (1956) 47 Cal.2d 566, 577 [error to admit
                                                evidence of a revolver found in defendant’s possession where
                                  24            evidence showed a different weapon was used in the crime], overruled
                                  25            on other grounds in People v. Morse (1964) 60 Cal.2d 631, 648-649;
                                                People v. Archer (2000) 82 Cal.App.4th 1380, 1392-1393 [error to
                                  26            admit evidence of knives that were not murder weapon].) In other
                                                words, “[e]vidence of possession of a weapon not used in the crime
                                  27            charged against a defendant leads logically only to an inference that
                                                defendant is the kind of person who surrounds himself with deadly
                                  28
                                                weapons—a fact of no relevant consequence to determination of the
                                                                                  34
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 35 of 47




                                                    guilt or innocence of the defendant.” (People v. Henderson (1976) 58
                                   1                Cal.App.3d 349, 360.) However, “when weapons are otherwise
                                   2                relevant to the crime’s commission, but are not the actual murder
                                                    weapon, they may still be admissible.” (People v. Cox (2003) 30
                                   3                Cal.4th 916, 956 (Cox), disapproved on other grounds by People v.
                                                    Doolin (2009) 45 Cal.4th 390, 421, fn. 22.) For example, in People v.
                                   4                Prince (2007) 40 Cal.4th 1179, 1249, the court upheld the admission
                                                    of knives that “apparently were not used to inflict the fatal wounds
                                   5
                                                    upon the murder victims” because they “did not simply constitute bad
                                   6                character evidence”; they “bore some relevance to the weapons
                                                    shown by the evidence to have been involved in other charged
                                   7                crimes.”
                                                            Here, [Petitioner] was charged with attempted willful,
                                   8                deliberate, and premeditated murder of Chino (count 2; Pen. Code, §§
                                                    664/187, subd. (a)). The premeditation element was in dispute.
                                   9
                                                    Evidence that [Petitioner] carried a hatchet with him on the day of the
                                  10                incident was relevant to premeditation. (See People v. Jablonski
                                                    (2006) 37 Cal.4th 774, 821-822 [wire handcuffs and stun gun found
                                  11                in defendant’s vehicle but not used in murders admissible because
                                                    “premeditation was a disputed fact and evidence that defendant
                                  12                carried devices to the crime scene that could have been used to
Northern District of California
 United States District Court




                                                    restrain or immobilize the victims was relevant to premeditation”].)
                                  13
                                                    The hatchet evidence supported an inference that [Petitioner] sought
                                  14                out Chino with an intent to use deadly force to resolve their ongoing
                                                    dispute. Therefore, evidence of the hatchet was not bad character
                                  15                evidence; it did not merely show [Petitioner] was the type of person
                                                    who carried deadly weapons. Rather, the hatchet constituted
                                  16                circumstantial evidence of [Petitioner]’s intent and state of mind on
                                  17                the day of the incident. Accordingly, the trial court correctly
                                                    concluded that the hatchet had probative value.
                                  18                        With respect to prejudice, for purposes of [Cal. Evidence
                                                    Code] section 352, “we are concerned only with the possibility of an
                                  19                emotional response to the proposed evidence that would evoke the
                                                    jury’s bias against defendant as an individual unrelated to his guilt or
                                  20                innocence.” (People v. Gunder (2007) 151 Cal.App.4th 412, 417.) A
                                  21                hatchet is a tool that has uses other than as a deadly weapon. There
                                                    was no evidence defendant ever used the hatchet as a weapon. And
                                  22                there was evidence Chinatown is a dangerous place where possession
                                                    of a defensive weapon might be advisable. In view of the foregoing,
                                  23                the hatchet evidence was not likely to evoke a strong emotional bias
                                                    against [Petitioner].
                                  24                        For the foregoing reasons, we perceive no abuse of discretion
                                  25                in the court’s conclusion that the probative value of the hatchet
                                                    evidence was not substantially outweighed by the probability that its
                                  26                admission would create substantial danger of undue prejudice.

                                  27   Id.
                                  28
                                             Petitioner now contends that the introduction of the photograph violated the California
                                                                                    35
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 36 of 47




                                       Evidence Code and the Due Process Clause of the Fourteenth Amendment. Petition at 3, 64-66.
                                   1

                                   2          In general, simple errors of state law do not warrant federal habeas relief. Estelle, 502 U.S.

                                   3   at 67. “The issue for us, always, is whether the state proceedings satisfied due process; the presence

                                   4   or absence of a state law violation is largely beside the point.” Jammal v. Van de Kamp, 926 F.2d
                                   5
                                       918, 919–20 (9th Cir.1991). “The admission of evidence does not provide a basis for habeas relief
                                   6
                                       unless it rendered the trial fundamentally unfair in violation of due process.” Johnson v. Sublett, 63
                                   7
                                       F.3d 926, 930 (9th Cir.1995) (citing Estelle, 502 U.S. at 67–68). To establish that admitting certain
                                   8
                                       evidence violated a criminal defendant’s due process rights, Petitioner must demonstrate that the
                                   9

                                  10   admission of the evidence “offend[ed] some principle of justice so rooted in the traditions and

                                  11   conscience of our people as to be ranked as fundamental.” Patterson, 432 U.S. at 202; see also
                                  12   Montana v. Egelhoff, 518 U.S. 37, 43 (1996). “Only if there are no permissible inferences the jury
Northern District of California
 United States District Court




                                  13
                                       may draw from the evidence can its admission violate due process.” Jammal, 926 F.2d at 920
                                  14
                                       (emphasis in original).
                                  15
                                              Petitioner first argues that the state appellate court erroneously “fail[ed] to discuss [state]
                                  16

                                  17   case law cited in [P]etitioner’s opening brief which firmly establishes that where, as here, the

                                  18   prosecution relied on evidence regarding a specific type of weapon to prove a crime—here,

                                  19   [P]etitioner’s vehicle— it was error to admit evidence that other, unused weapons were found in the
                                  20   defendant’s possession…” Petition at 64 (emphasis in original) (internal citations omitted) (citing
                                  21
                                       People v. Barnwell, 41 Cal.4th 1038 (2007), People v. Riser, Cal.2d 566 (1956), People v. Archer,
                                  22
                                       82 Cal.App.4th 1380 (2000)). According to Petitioner, the failure to address the cited caselaw “led
                                  23
                                       the [state court] to avoid the obvious conclusion advanced by [P]etitioner” that the admission of the
                                  24

                                  25   hatchet photograph violated the California Evidence Code. Petition at 64-65. But Petitioner fails to

                                  26   cite to any federal caselaw, let alone a rule clearly established by the Supreme Court, to support his

                                  27   claim for habeas relief on this ground. This argument fails to meet the standard set out in Estelle v.
                                  28
                                       McGuire. 502 U.S. at 67-68 (“We have stated many times that ‘federal habeas corpus relief does
                                                                                   36
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 37 of 47




                                       not lie for errors of state law.’ Today, we reemphasize that it is not the province of a federal habeas
                                   1

                                   2   court to reexamine state-court determinations on state-law questions.” (internal citations omitted));

                                   3   see also Spivey v. Rocha, 194 F.3d 971, 977-78 (9th Cir. 1999) (“a state court’s evidentiary ruling,

                                   4   even if erroneous, is grounds for federal habeas relief only if it renders the state proceedings so
                                   5
                                       fundamentally unfair as to violate due process.”).
                                   6
                                               Petitioner further argues that the trial court violated the Due Process Clause by admitting the
                                   7
                                       hatchet photograph because there were no permissible inferences a jury could draw from the
                                   8
                                       evidence. Petition at 64. Petitioner contends that the trial court’s contrary conclusion and the state
                                   9

                                  10   court of appeal’s affirmance of that conclusion was “erroneous and contrary to settled federal

                                  11   constitutional law.” Id. In support of this argument, Petitioner cites to Kipp v. Davis, 971 F.3d 939
                                  12   (9th Cir. 2020), McKinney v. Rees, 993 F.2d 1378 (9th Cir. 1993), and Old Chief v. United States,
Northern District of California
 United States District Court




                                  13
                                       519 U.S. 172 (1997) for the proposition that “there is a clear violation of due process, cognizable
                                  14
                                       on federal habeas review, where evidence of weapon possession unrelated to a crime is admitted
                                  15
                                       only to show a propensity to use weapons, or a fascination with them.” Traverse at 28; see also
                                  16

                                  17   Petition at 65.

                                  18           The state court was reasonable when it rejected Nijmeddin’s argument that the admission of

                                  19   the hatchet photograph violated the Due Process Clause because “it goes only to [Petitioner’s]
                                  20   character and there are ‘no permissible inferences’ the jury may draw from it.” ECF 15, Exh. C at
                                  21
                                       69. In particular, the state court found that
                                  22
                                                         Evidence that defendant carried a hatchet with him on the day of the
                                  23                     incident was relevant to premeditation. The hatchet evidence
                                                         supported an inference that defendant sought out Chino with an intent
                                  24                     to use deadly force to resolve their ongoing dispute. Therefore,
                                  25                     evidence of the hatchet was not bad character evidence; it did not
                                                         merely show [Petitioner] was the type of person who carried deadly
                                  26                     weapons. Rather, the hatchet constituted circumstantial evidence of
                                                         [Petitioner]’s intent and state of mind on the day of the incident.
                                  27
                                       ECF 15, Exh. G at 19 (emphasis added) (internal citation omitted). In other words, the state court
                                  28
                                                                                          37
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 38 of 47




                                       explicitly rejected that the hatchet photograph was introduced as impermissible character evidence
                                   1

                                   2   and concluded instead that the photograph could support a proper inference about Petitioner’s intent

                                   3   and state of mind. This conclusion was not irrational because the presence of the hatchet inside

                                   4   Nijmeddin’s car could have supported an inference by the jury that Nijmeddin had a premeditative
                                   5
                                       mindset—as opposed to one arising out of a heat of passion or confusion. This is particularly true
                                   6
                                       given that “most people don’t carry axes in their car right at their feet or right under the seat.” ECF
                                   7
                                       15, Exh. B at 34.
                                   8
                                              Kipp, McKinney, and Old Chief are inapt here. In McKinney—a pre-AEDPA case—the
                                   9

                                  10   petitioner was convicted of killing his mother with a knife. 993 F.2d at 1381-1382. The trial court

                                  11   admitted evidence that the petitioner had possessed two knives, was proud of his knife collection,
                                  12   sometimes strapped on a knife to his body while wearing camouflage pants, and used a knife to
Northern District of California
 United States District Court




                                  13
                                       scratch the words “Death is His” on his closet door. Id. at 1382. The Ninth Circuit held that the
                                  14
                                       admission of evidence of petitioner's “fascination with death and knives” to convict him for the
                                  15
                                       stabbing of his mother violated his due process right to a fair trial because the evidence was relevant
                                  16

                                  17   only as character evidence—to show petitioner’s propensity to act as someone who was fascinated

                                  18   with knives and led a “commando lifestyle.” Id. at 1385. “It served only to prey on the emotions of

                                  19   the jury, to lead them to mistrust McKinney, and to believe more easily that he was the type of son
                                  20   who would kill his mother in her sleep without much apparent motive.” Id. Here, the state court
                                  21
                                       reasonably concluded that the hatchet photograph was not introduced as impermissible character
                                  22
                                       evidence, but rather as proof of Petitioner’s premeditative mindset or intent. ECF 15, Exh. G at 17-
                                  23
                                       20. Similarly, the Ninth Circuit in Kipp expressly acknowledged that there is “no due process
                                  24

                                  25   violation where there were permissible inferences that the jury could draw from the challenged

                                  26   evidence.” Id. at 956 (citing cases); see also Old Chief, 519 U.S. at 181 (“‘Courts that follow the

                                  27   common-law tradition almost unanimously have come to disallow resort by the prosecution to any
                                  28
                                       kind of evidence of a defendant's evil character to establish a probability of his guilt.’”). Where, as
                                                                                        38
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 39 of 47




                                       here, the state court reasonably points to a permissible inference the jury could draw from the
                                   1

                                   2   challenged evidence, a habeas petition cannot stand. See Jammal, 926 F.2d at 920 (“Only if there

                                   3   are no permissible inferences the jury may draw from the evidence can its admission violate due

                                   4   process.” (emphasis in original)).
                                   5
                                                    F. Failure to Provide Limiting Instruction about Hatchet
                                   6
                                                 Petitioner contends that trial counsel provided prejudicial deficient performance when he
                                   7
                                       failed to request a “limiting instruction telling the jury that the axe evidence could not be used to
                                   8
                                       show bad character or a propensity to use weapons.” Petition at 3, 66-68. The California Court of
                                   9

                                  10   Appeal rejected this argument in the last-reasoned decision addressing the contention, Ylst, 501 U.S.

                                  11   at 805:
                                  12                            [Petitioner] argues defense counsel was ineffective in failing
Northern District of California
 United States District Court




                                                        to request that the jury be instructed that the hatchet evidence could
                                  13
                                                        not be used for the purpose of determining that [Petitioner] had a
                                  14                    propensity to commit murder. He contends that, absent such a limiting
                                                        instruction, jurors may have drawn the impermissible inference that
                                  15                    [Petitioner] was predisposed to commit murder.
                                  16                            We proceed immediately to the prejudice prong of the
                                  17                    Strickland analysis, under which the question is whether [Petitioner]
                                                        has established a reasonable probability that the result of the trial
                                  18                    would have been different had trial counsel successfully requested a
                                                        limiting instruction. [Petitioner] was convicted of second degree
                                  19                    murder, which is the unlawful killing of a human being with malice
                                                        aforethought but without the additional elements of willfulness,
                                  20                    premeditation, and deliberation. (People v. Knoller (2007) 41 Cal.4th
                                  21                    139, 151.) Second degree murder may involve either express malice
                                                        (intentional, unpremeditated killing) or implied malice (killing
                                  22                    resulting from an intentional dangerous act carried out with conscious
                                                        disregard for life). (People v. Rogers (2006) 39 Cal.4th 826, 867;
                                  23                    CALJIC Nos. 8.30, 8.31.) There was overwhelming evidence that
                                                        [Petitioner] carried out a dangerous act—driving in the direction of
                                  24                    pedestrians at a high rate of speed—with conscious disregard for life.
                                  25                    [Petitioner] admitted as much at trial. He testified that he intentionally
                                                        drove “quickly” in the direction of a crowd of people, coming within
                                  26                    10 feet of Rajah, while wearing eyeglasses with an out of date
                                                        prescription and while his windshield was dirty and cracked. His
                                  27                    testimony alone proved the elements of implied malice second degree
                                                        murder. Eyewitnesses corroborated [Petitioner]’s testimony,
                                  28
                                                        testifying that [Petitioner] chased a fleeing Rajah at a close distance.
                                                                                           39
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 40 of 47




                                                      Given the overwhelming evidence that [Petitioner] committed second
                                   1                  degree murder, there is no reasonable probability that he would have
                                   2                  received a more favorable verdict had defense counsel successfully
                                                      requested a limiting instruction.
                                   3
                                       ECF 15, Exh. G at 20-21.
                                   4
                                              As discussed at length in Section III.A, “[s]urmounting Strickland’s high bar is never an
                                   5

                                   6   easy task.” Padilla, 559 U.S. at 371. To garner relief on a claim of ineffective assistance of counsel

                                   7   a defendant must show both that his or her attorney provided deficient performance, and that

                                   8   prejudice ensued as a result. Strickland, 466 U.S. at 687-96. To establish deficient performance, the
                                   9
                                       defendant must show that “counsel’s representation fell below an objective standard of
                                  10
                                       reasonableness.” Id. at 688. A court considering a claim of ineffective assistance must apply a
                                  11
                                       “strong presumption” that counsel’s representation fell within the “wide range” of reasonable
                                  12
Northern District of California
 United States District Court




                                       professional assistance. Id. at 689. In other words, in evaluating allegations of deficient performance
                                  13

                                  14   the reviewing court’s scrutiny of counsel’s actions or omissions is highly deferential. Id. “A fair

                                  15   assessment of attorney performance requires that every effort be made to eliminate the distorting
                                  16   effect of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate
                                  17
                                       the conduct from counsel’s perspective at the time.” Id. The petitioner’s burden is to show that
                                  18
                                       counsel made errors so serious that he or she was not functioning as the counsel guaranteed by the
                                  19
                                       Sixth Amendment. Id. at 687. The issue is not what the best lawyer would have done, or even what
                                  20

                                  21   a majority of good lawyers would have done, but whether some reasonable lawyer could have acted

                                  22   in the challenged manner when facing the same circumstances as counsel in the present case.

                                  23   Coleman, 150 F.3d at 1113. The inquiry into counsel’s performance is “extremely limited.” Id.
                                  24          Petitioner contends that the state court’s opinion was objectively unreasonable because it
                                  25
                                       “mischaracterize[d]” evidence that Petitioner acted with malice as overwhelming and paid not “the
                                  26
                                       slightest attention to the manner in which the prosecutor took advantage of the absence of a proper
                                  27
                                       limiting instruction to argue propensity.” Petition at 67. Petitioner makes this challenge under both
                                  28
                                                                                         40
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 41 of 47




                                       prongs of 28 U.S.C. § 2254(d). Traverse at 32 (“The state court’s conclusions, however, are contrary
                                   1

                                   2   to the record, contrary to Strickland, and amount to an objectively unreasonable application of

                                   3   Strickland.”).

                                   4          The state court’s decision was based on a reasonable determination of the facts in light of
                                   5
                                       the evidence presented in the state court proceeding. See 28 U.S.C. § 2254(d)(2). The state court
                                   6
                                       reasonably supported its finding that “[t]here was overwhelming evidence that [Petitioner] carried
                                   7
                                       out a dangerous act—driving in the direction of pedestrians at a high rate of speed—with conscious
                                   8
                                       disregard for life” by pointing to specific record evidence. ECF 15, Exh. G at 20-21. For example,
                                   9

                                  10   the state court pointed to Petitioner’s testimony that “he intentionally drove ‘quickly’ in the direction

                                  11   of a crowd of people, coming within 10 feet of Rajah, while wearing eyeglasses with an out of date
                                  12   prescription and while his windshield was dirty and cracked.” Id. It also identified eyewitness
Northern District of California
 United States District Court




                                  13
                                       testimony that corroborated Petitioner’s testimony. Id. Nijmeddin does not dispute the existence or
                                  14
                                       characterization of any specific evidence, but rather argues that the state court “ignor[ed]
                                  15
                                       factors…demonstrating that this was a close case for the jury—e.g., the obvious point that the same
                                  16

                                  17   jury that convicted [Petitioner] of murder as to Rajah found him not guilty of attempted murder as

                                  18   to victim Chino, and guilty of the lesser crime of attempted involuntary manslaughter premised on

                                  19   heat of passion and provocation.” Petition at 67.
                                  20          Nijmeddin’s focus on what he perceives to be a contradiction between the jury verdict and
                                  21
                                       the trial court’s determination of facts is misplaced. The § 2254(d)(2) “standard for finding that a
                                  22
                                       state court made an unreasonable determination of the facts is ‘daunting,’ and ‘will be satisfied in
                                  23
                                       relatively few cases.’” Jones v. Harrington, 829 F.3d 1128, 1136 (9th Cir. 2016) (quoting Taylor v.
                                  24

                                  25   Maddox, 366 F.3d 992, 1000 (9th Cir. 2004)). A state court decision may rest on an unreasonable

                                  26   factual determination within the meaning of § 2254(d)(2) where the state court “plainly

                                  27   misapprehend[s] or misstate[s] the record in making their findings, and...the misapprehension goes
                                  28
                                       to a material factual issue that is central to the petitioner's claim.” Taylor, 366 F.3d at 1001.
                                                                                       41
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 42 of 47




                                       Nijmeddin falls short of this standard. Indeed, Nijmeddin fails to point to any evidence that the state
                                   1

                                   2   court misstated or failed to consider in making its factual determination. See, e.g., Campos v. Stone,

                                   3   201 F. Supp. 3d 1083, 1097 (N.D. Cal. 2016) (“Insisting a suspect will be in trouble with the

                                   4   prosecutor unless he makes a statement consistent with fake scientific evidence, which the officers
                                   5
                                       repeatedly characterize as the objective ‘truth,’ is vastly and categorically different from merely
                                   6
                                       urging a suspect to tell the truth in a vacuum.”). That the jury opted not to credit evidence of
                                   7
                                       Nijmeddin’s malice against Chino does not render the trial court’s evidentiary findings per se
                                   8
                                       unreasonable.
                                   9

                                  10          Nor was the state court’s decision based on an unreasonable application of Strickland. See

                                  11   28 U.S.C. § 2254(d)(1). The Court of Appeal focused its decision on the second prong of Strickland.
                                  12   ECF 15, Exh. G at 20-21. The court highlighted the “overwhelming evidence” that supported a
Northern District of California
 United States District Court




                                  13
                                       finding that Petitioner carried out a dangerous act with conscious disregard for life, such as the
                                  14
                                       testimony by eyewitnesses and Petitioner himself. Id. This evidence bolstered the court’s conclusion
                                  15
                                       that “there is no reasonable probability that he would have received a more favorable verdict had
                                  16

                                  17   defense counsel successfully requested a limiting instruction.” Id. Petitioner argues that the state

                                  18   court’s mischaracterization of the evidence does not support this conclusion. Petition at 68. But, as

                                  19   explained above, the state court did not make an unreasonable determination of the facts in light of
                                  20   the presented evidence. See Traverse at 35 (acknowledging that his claim under 28 U.S.C. §
                                  21
                                       2254(d)(1) is in part dependent on his claim under 28 U.S.C. § 2254(d)(2)). Petitioner also argues
                                  22
                                       that “the state Court’s Strickland analysis is crippled by its abject failure to discuss the prosecutor’s
                                  23
                                       manifestly improper use of the axe evidence to show a propensity to harm persons with a weapon.”
                                  24

                                  25   Petition at 68. But the Court, in considering Petitioner’s claim in Section III.E, has already

                                  26   considered and rejected this argument. Finally, Petitioner’s citation to Garceau v. Woodford, see

                                  27   Petition at 67, is inapt because there, the trial court “affirmatively invit[ed] the jury to draw [a]
                                  28
                                                                                          42
                                            Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 43 of 47




                                       propensity inference.” 275 F.3d 769, 275 (9th Cir. 2001).2 There is no indication such an instruction
                                   1

                                   2   was given here.

                                   3             At bottom, Petitioner’s claim does not warrant an order granting federal habeas relief under

                                   4   either prong of 28 U.S.C. § 2254(d).
                                   5
                                                     G. Cumulative Error
                                   6
                                                 Nijmeddin’s final argument is that the cumulative effect of multiple prejudicial errors
                                   7
                                       violated his due process rights and rendered his trial fundamentally unfair. Petition at 68-70.
                                   8
                                                 The Court first addresses the procedural posture of Nijmeddin’s cumulative error claim. On
                                   9

                                  10   direct review, Petitioner argued that his trial “was riddled with errors prejudicial to his case, the

                                  11   cumulative effect of which made his trial fundamentally unfair.” ECF 15, Exh. C at 85. Petitioner
                                  12   specifically highlighted (1) the court’s failure to instruct on perfect self-defense; (2) the court’s
Northern District of California
 United States District Court




                                  13
                                       failure to instruct on imperfect self-defense; (3) the court’s exclusion of evidence that Rajah had
                                  14
                                       cocaine in his blood at the time of his death; (4) the court’s admission of the hatchet photograph;
                                  15
                                       and (5) the court’s failure to appoint conflict-free substitute counsel to investigate Defense Counsel
                                  16

                                  17   Rutledge’s admission of ineffective assistance of counsel in failing to call expert witness Ferrari to

                                  18   testify at trial. Id. at 85-87. Each of these reasons was raised as an individual basis for appeal. See

                                  19   id. at ii-v. Relevant here, Nijmeddin’s claim regarding Defense Counsel Rutledge’s failure to
                                  20

                                  21

                                  22   2
                                           The jury instruction, as excerpted by the Ninth Circuit is as follows:
                                  23                    Evidence has been introduced for the purpose of showing that the
                                  24                    defendant committed other crimes other than that for which he is on
                                                        trial.
                                  25                    Such evidence, if believed, may be considered by you for any
                                                        purpose, including but not limited to any of the following:
                                  26                    His character or any trait of his character;
                                                        His conduct on a specific occasion ....
                                  27

                                  28   275 F.3d at 273 (emphasis in original).

                                                                                           43
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 44 of 47




                                       procure the trial testimony of Ferrari was predicated on a theory that the trial court erred in failing
                                   1

                                   2   to conduct a hearing pursuant to People v. Marsden, 2 Cal.3d 118 (1970) and to appoint substitute

                                   3   counsel to investigate a possible motion for a new trial based on Rutledge’s ineffective assistant of

                                   4   counsel. ECF 15, Exh. C at 78-83; ECF 15, Exh. G at 21-24.
                                   5
                                              The state appellate court rejected Petitioner’s cumulative error argument:
                                   6
                                                      Finally, defendant argues the cumulative effect of the alleged errors
                                   7                  was to deprive him of his right to due process. “Under the
                                                      cumulative error doctrine, the reviewing court must ‘review each
                                   8                  allegation and assess the cumulative effect of any errors to see if it
                                                      is reasonably probable the jury would have reached a result more
                                   9
                                                      favorable to defendant in their absence.’” (People v. Williams
                                  10                  (2009) 170 Cal.App.4th 587, 646.) “The ‘litmus test’ for cumulative
                                                      error ‘is whether defendant received due process and a fair trial.’”
                                  11                  (People v. Cuccia (2002) 97 Cal.App.4th 785, 795.) We have found
                                                      no errors. Therefore, defendant’s claim of cumulative error must
                                  12                  fail.
Northern District of California
 United States District Court




                                  13
                                       ECF 15, Exh. G at 24.
                                  14
                                              In his state habeas petition, Petitioner raised a slightly different claim arising out of Defense
                                  15
                                       Counsel Rutledge’s failure to procure the trial testimony of Ferrari. ECF 15, Exh. F at 46-67. Instead
                                  16

                                  17   of contending that the trial court erred under Marsden, as he did in his direct appeal, Petitioner

                                  18   argued that Defense Counsel Rutledge erred under Strickland. Compare Exh. C at 78-83 with ECF

                                  19   15, Exh. F at 46-67. The California Court of Appeal denied Petitioner’s habeas petition without
                                  20   comment, ECF 15, Exh. H, and the California Supreme Court denied the review petition without
                                  21
                                       comment, ECF 15, Exh. M.
                                  22
                                              According to the Respondent, Petitioner’s cumulative error claim is unexhausted because he
                                  23
                                       failed to raise his first claim—ineffective assistance of counsel under Strickland—on direct appeal.
                                  24

                                  25   Response at 61. Respondent argues that “Petitioner’s addition of this allegation of ineffective

                                  26   assistance of counsel to his cumulative-error claim leaves the claim unexhausted and his habeas

                                  27   petition subject to dismissal.” Id. Respondent does not waive exhaustion, but asks that this Court
                                  28
                                       find that Petitioner “is not entitled to federal habeas relief on his cumulative-error claim even when
                                                                                           44
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 45 of 47




                                       the Ferrari-evidence IAC claim is considered with all of the alleged trial court errors.” Id. at 62
                                   1

                                   2   (citing 28 U.S.C. § 2254(b)(2)).

                                   3           Petitioner, for his part, responds that his cumulative error claim “was properly raised and

                                   4   preserved in state court as to all of his direct appeal issues.” Traverse at 36; see also id. at 37
                                   5
                                       (“[P]etitioner’s direct appeal, and his cumulative error argument raised in that appeal, included a
                                   6
                                       closely related claim of error based on trial counsel’s ineffectiveness with respect to expert Ferrari”).
                                   7
                                       Petitioner argues that it would have been impossible for him to raise this exact claim on direct appeal
                                   8
                                       under California law because the claim was based on matters outside the record on appeal. Traverse
                                   9

                                  10   at 37. He also argues that “California law further restricts habeas petitioners from raising, in a habeas

                                  11   petition, any grounds for relief which could have been presented on direct appeal.” Id. (citing In re
                                  12   Clark, 5 Cal. 4th 750, 804 fn.2 (1993), In re Waltreus, 62 Cal.2d 218, 225 (1965)). As a result of
Northern District of California
 United States District Court




                                  13
                                       state procedures, Petitioner submits that “he did present a cumulative error claim on direct appeal,
                                  14
                                       and by securing an order from the state Court of Appeal that the appeal and habeas be ‘considered
                                  15
                                       together,’ and then filing his parallel exhaustion petitions as to appeal and habeas in the state
                                  16

                                  17   supreme court on the same day, he has effectively exhausted the cumulative error claim presented

                                  18   herein.” Id. at 38.

                                  19           The Court need not resolve this procedural dispute. “[A] federal court may deny an
                                  20   unexhausted petition on the merits only when it is perfectly clear that the applicant does not raise
                                  21
                                       even a colorable federal claim.” Cassett v. Stewart, 406 F.3d 614, 624 (9th Cir. 2005); 28 U.S.C. §
                                  22
                                       2254(b)(2) (“An application for a writ of habeas corpus may be denied on the merits,
                                  23
                                       notwithstanding the failure of the applicant to exhaust the remedies available in the courts of the
                                  24

                                  25   State.”); see, e.g., Brandon v. Arnold, No. 14-CV-00172-SBA(PR), 2017 WL 1196808, at *19 (N.D.

                                  26   Cal. Mar. 30, 2017) (applying Cassett); Vlahos-Schmidt v. Larkin, No. 14-CV-05184-EMC, 2016

                                  27   WL 3951646, at *15 (N.D. Cal. July 22, 2016) (same); Gonzalez v. Yates, No. C 11-02670 JSW PR,
                                  28
                                       2013 WL 1451163, at *12 (N.D. Cal. Apr. 9, 2013) (same); Lee v. Adams, No. C 08-1200PJHPR,
                                                                                    45
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 46 of 47




                                       2009 WL 3762416, at *5 (N.D. Cal. Nov. 9, 2009) (same). Such is the case here.
                                   1

                                   2             “Cumulative error applies where, ‘although no single trial error examined in isolation is

                                   3   sufficiently prejudicial to warrant reversal, the cumulative effect of multiple errors [has] still

                                   4   prejudice[d] a defendant.’” Whelchel v. Washington, 232 F.3d 1197, 1212 (9th Cir. 2000) (quoting
                                   5
                                       United States v. Frederick, 78 F.3d 1370, 1381 (9th Cir. 1996)). “[Courts] have granted habeas relief
                                   6
                                       under the cumulative effects doctrine when there is a ‘unique symmetry’ of otherwise harmless
                                   7
                                       errors, such that they amplify each other in relation to a key contested issue in the case.” Ybarra v.
                                   8
                                       McDaniel, 656 F.3d 984, 1001 (9th Cir. 2011) (quoting Parle v. Runnels, 505 F.3d 922, 933 (9th
                                   9

                                  10   Cir. 2007)).

                                  11             Where, as here, “there is no single constitutional error ..., there is nothing to accumulate to
                                  12   a level of constitutional violation.” Mancuso v. Olivarez, 292 F.3d 939, 957 (9th Cir. 2002); see also
Northern District of California
 United States District Court




                                  13
                                       Hayes v. Ayers, 632 F.3d 500, 524 (9th Cir. 2011) (if “no error of constitutional magnitude occurred,
                                  14
                                       no cumulative prejudice is possible”). As the Court has explained above, the state court had a
                                  15
                                       reasonable basis for finding no error occurred with regard to each of Nijmeddin’s claims. Petitioner's
                                  16
                                       cumulative error claim necessarily fails.
                                  17

                                  18                H. Certificate of Appealability

                                  19             No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules
                                  20   Governing § 2254 Cases (requiring district court to rule on certificate of appealability in same order
                                  21
                                       that denies petition). Nijmeddin has not shown “that jurists of reason would find it debatable whether
                                  22
                                       the petition states a valid claim of the denial of a constitutional right and that jurists of reason would
                                  23
                                       find it debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel,
                                  24

                                  25   529 U.S. 473, 484 (2000).

                                  26       IV.      ORDER

                                  27       For the foregoing reasons, IT IS HEREBY ORDERED that:
                                  28             (1) Nijmeddin’s petition for a writ of habeas corpus is DENIED;
                                                                                           46
                                         Case 5:18-cv-05588-BLF Document 33 Filed 08/26/21 Page 47 of 47




                                             (2) A certificate of appealability is DENIED;
                                   1

                                   2         (3) The motions at ECF 30 and ECF 32 are TERMINATED as moot; and

                                   3         (4) The Clerk shall enter judgment and close the file.

                                   4
                                       Dated: August 26, 2021
                                   5
                                                                                      ______________________________________
                                   6                                                  BETH LABSON FREEMAN
                                                                                      United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      47
